         Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 1 of 92



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


PHILIP MORRIS USA INC.,
    6601 West Broad Street
    Richmond, VA 23230

SHERMAN GROUP HOLDINGS, LLC,
    10 Sterling Boulevard
    Englewood, NJ 07631

              Plaintiffs,

v.                                                  Case No.: _______________

UNITED STATES FOOD AND DRUG
ADMINISTRATION,
    10903 New Hampshire Avenue
    Silver Spring, MD 20993

UNITED STATES DEPARTMENT OF
HEALTH AND HUMAN SERVICES,
    200 Independence Avenue S.W.
    Washington, D.C., 20201

STEPHEN M. HAHN, in his official capacity
as Commissioner of the United States Food
and Drug Administration,
     10903 New Hampshire Avenue
     Silver Spring, MD 20993

ALEX AZAR, in his official capacity as
Secretary of the United States Department of
Health and Human Services,
     200 Independence Avenue S.W.
     Washington, D.C., 20201

              Defendants.



                                        COMPLAINT
            Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 2 of 92



                                   INTRODUCTION

       1.      In 2011, the United States Food and Drug Administration (“FDA”) issued an

unprecedented rule compelling cigarette manufacturers to feature massive graphic warnings on

their packaging and advertisements. Cigarette packaging and advertisements have long featured

text-only Surgeon General’s warnings about the health consequences of smoking. But FDA’s

2011 rule represented a sea change in FDA’s regulatory approach. FDA promulgated that rule

pursuant to the Family Smoking Prevention and Tobacco Control Act of 2009 (“TCA”), Pub. L.

No. 111-31, 123 Stat. 1776 (2009), a statute that requires FDA to replace the text-only Surgeon

General’s warnings with a set of 9 graphic warnings. The TCA grants FDA some discretion to

modify the text of proposed warning statements and to pick its own accompanying color images.

But FDA chose to implement that statutory mandate by requiring manufacturers to display

provocative images—such as a wailing baby in an incubator and bloodied organs taken out of a

body—in an attempt to scare or disgust consumers and deter them from buying cigarettes.

       2.      A court in this district enjoined FDA’s novel graphic-warnings rule before it could

take effect, and the D.C. Circuit struck down the rule as an unlawful regulation of manufacturer

speech. R.J. Reynolds Tobacco Co. v. FDA, 696 F.3d 1205 (D.C. Cir. 2012). The D.C. Circuit

held that the First Amendment barred FDA from requiring manufacturers to disparage their own

products with shocking and inflammatory graphic images that did not directly and materially

advance FDA’s asserted interest in reducing smoking rates. Any graphic-warnings regime FDA

imposes, the court explained, must comply with the First Amendment’s restrictions on compelled

government speech.

       3.      In the ensuing years, FDA acknowledged that developing a new graphic-warnings

rule presented significant legal and conceptual challenges given the novelty of the undertaking. A


                                                2
            Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 3 of 92



federal district court in the District of Massachusetts, however, issued an injunction requiring FDA

to promulgate a new rule on an expedited, court-ordered schedule that FDA opposed. The court’s

prescribed schedule required FDA to issue a final rule by March 15, 2020, 20 months less than the

minimum time FDA considered necessary. The extraordinarily rushed process that followed

compromised the rulemaking process, as well as FDA’s reasoning and results.

       4.      On March 18, 2020, FDA issued its second attempt at a graphic-warnings rule. See

Rule on Tobacco Products; Required Warnings for Cigarette Packages and Advertisements, 85

Fed. Reg. 15,638 (to be codified at 21 C.F.R. pt. 1141) (the “Rule”). FDA’s Rule would

revolutionize cigarette packaging and advertising by forcing manufacturers to prominently

emblazon the following 11 graphic warnings on all packaging and advertisements:




                                                 3
            Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 4 of 92




       5.      FDA’s graphic warnings would occupy an unprecedented amount of premium real

estate on packaging and advertising. Manufacturers must dedicate at least the top 50% of the front

and back of all cigarette packaging and the top 20% of all cigarette advertising to the warnings.

Plaintiffs know of no other government-mandated disclosure regime that has ever attempted to

seize so much speech, let alone to seize the most prominent and visible locations on packaging and

advertising for the government’s messages.

       6.      Satisfying the Rule will require manufacturers to overhaul their packaging,

advertising, and printing processes.   Further, the Rule compels manufacturers to rotate the

warnings to ensure “random” and “equal” distribution on their packaging, and rotate the warnings

quarterly across all advertising. FDA also requires manufacturers to submit implementation plans

for pre-approval. The Rule gives manufacturers only until June 18, 2021, to accomplish these

major changes; after that, manufacturers cannot introduce or advertise any cigarette products that

do not comply with an FDA-approved implementation plan for featuring FDA’s graphic warnings

to FDA’s specifications. Plaintiffs already had to submit an implementation plan and begin

work—at significant expense—to avoid the risk that FDA will bar their products from the market.

       7.      FDA’s new Rule is profoundly unlawful. To start, the Rule violates the First

Amendment under any standard of scrutiny. Even apart from the warnings’ content, the Rule’s

(and the TCA’s) size and placement requirements place an unwarranted burden on manufacturer

speech that FDA has come nowhere close to justifying. The provocative, inflammatory content of

                                                4
            Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 5 of 92



FDA’s warnings aggravates the First Amendment problems. The Rule operates as a content-,

speaker-, and viewpoint-based restriction by forcing manufacturers to promote the government’s

anti-smoking messages, which bear no resemblance to purely factual or uncontroversial

information. FDA’s marginal interest in more effectively educating consumers about less-known

health risks of smoking is insufficient to justify a regime that forces manufacturers to carry

messages aimed at pushing away their own customers. The Rule independently violates the First

Amendment because FDA’s warnings would mislead consumers about the relative risks of

smoking-related health consequences, and the government has no interest in such misinformation.

And by prohibiting manufacturers from selling or advertising their products without FDA pre-

approval of manufacturers’ plans for implementing the warnings regime, the Rule operates as an

unlawful prior restraint.

       8.      FDA’s rulemaking is also replete with Administrative Procedure Act (“APA”)

violations. See 5 U.S.C. §§ 551-559, 701-706. FDA has thwarted meaningful notice and comment

by refusing to adequately explain or disclose critical decisions and underlying data, leaving

stakeholders and the public in the dark as to the validity of FDA’s choices. The TCA prescribes 9

textual warnings as the default and requires FDA to justify departures from those formulations.

FDA’s new Rule diverges from those warnings and features a hodgepodge of 11 health

consequences, including several the TCA does not mention, such as erectile dysfunction and

amputation. Some of FDA’s featured consequences (like smoking-related lung conditions and the

risks of smoking during pregnancy) are extremely well-known; others (like bloody urine from

bladder cancer) are more obscure. FDA apparently pre-selected all of those health consequences

at the outset of its rulemaking and never considered featuring different consequences no matter

how badly its proposed warnings performed in ensuing studies. Yet FDA has never explained why


                                               5
            Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 6 of 92



or how it picked these health consequences, as opposed to other smoking-related conditions that

are more prevalent or more fatal. Further, FDA failed to timely disclose the internal studies it

relied on to craft its graphic warnings, has yet to disclose raw data, and withheld a November 2019

peer-review report containing substantial critiques of FDA’s quantitative studies until FDA issued

the Final Rule.

       9.         FDA’s rulemaking violates the APA in other respects as well. FDA’s only evidence

about the effectiveness of its specific warnings comes from the qualitative and quantitative studies

FDA undertook as part of the rulemaking. But even the incomplete data FDA has disclosed about

those studies indicts FDA’s conclusion that its chosen warnings would advance FDA’s asserted

aim of improving consumer education. As the highly critical peer review of FDA’s studies

underscores, FDA repeatedly ignored study feedback that the graphic warnings were not new

information, were not believable, or were unclear or confusing. Several of FDA’s chosen warnings

performed dismally in FDA’s quantitative studies, even after the flawed design of those studies

stacked the deck in FDA’s favor. FDA’s only other evidentiary support for the Rule relates to

different warning regimes in foreign countries—the very type of inapposite, non-U.S. data FDA

has questioned in other contexts. FDA also failed to adequately consider important aspects of the

graphic-warnings issue, including why less-burdensome text-only or smaller graphic warnings

would not equally advance FDA’s consumer-education aims and the significant implementation

problems the Rule creates. Finally, FDA unlawfully promulgated 11 warnings when the TCA

authorizes only 9.

       10.        Plaintiffs thus respectfully request that this Court: (1) declare that the Rule and the

TCA violate the First Amendment, (2) declare that the Rule violates the APA and the TCA,

(3) preliminarily enjoin Defendants from enforcing the Rule’s new textual and graphic warnings


                                                    6
          Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 7 of 92



for cigarette packaging and advertising until 15 months after a decision on the merits, (4) enjoin

the TCA’s size and placement requirements, and (5) vacate the Rule in its entirety.

                                            PARTIES

       11.     Plaintiff Philip Morris USA Inc. (“PM USA”) is a Virginia corporation with

corporate offices located in Richmond, Virginia. Since 1983, PM USA has been the leading

manufacturer of cigarettes in the United States. PM USA sells cigarettes under a number of leading

brands, including Marlboro, Parliament, Virginia Slims, and L&M. PM USA is a signatory to the

1998 Master Settlement Agreement (“MSA”) between various tobacco companies and 46 states,

the District of Columbia, and five U.S. territories, and which applies to the other 4 states through

separate agreements. See MSA (Nov. 23, 1998), https://tinyurl.com/yx63uks6.

       12.     Plaintiff Sherman Group Holdings, LLC (“Nat Sherman”) is a Delaware

corporation with corporate offices in Englewood, New Jersey. Founded in New York City in 1930,

Nat Sherman sells super-premium cigarettes and cigars under brand names including Classic,

MCD, and Originals (cigarettes), as well as Timeless, Metropolitan, and Epoca (cigars). Nat

Sherman’s super-premium cigarette products are manufactured in Greensboro, North Carolina.

Nat Sherman is also a signatory to the MSA.

       13.     Defendant United States Food and Drug Administration is a federal agency of the

United States, within the United States Department of Health and Human Services (“HHS”). FDA

regulates tobacco products marketed in the United States under the TCA and the Food, Drug, and

Cosmetic Act, 21 U.S.C. § 301, et seq., pursuant to authority delegated to it by HHS. See id.

§ 387a(e). FDA’s headquarters are located in Silver Spring, Maryland.

       14.     Defendant HHS is a federal agency of the United States. Under the TCA and the

Food, Drug, and Cosmetic Act, 21 U.S.C. § 301, et seq., HHS is responsible for regulating tobacco


                                                 7
             Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 8 of 92



products, including cigarettes, marketed in the United States. See, e.g., id. § 387a; 15 U.S.C.

§ 1333(b)(4). HHS’s headquarters are located in Washington, D.C.

           15.   Defendant Dr. Stephen M. Hahn is the Commissioner of FDA. Commissioner

Hahn oversees the implementation and day-to-day enforcement of the Rule. Plaintiffs sue

Commissioner Hahn in his official capacity.

           16.   Defendant Alex Azar is the Secretary of HHS, the parent agency of FDA. Secretary

Azar oversees FDA’s activities and is responsible for the implementation and enforcement of the

Rule. Plaintiffs sue Secretary Azar in his official capacity.

                                  JURISDICTION AND VENUE

           17.   This Court has subject matter jurisdiction over this action under 28 U.S.C. § 1331,

28 U.S.C. § 2201, and 5 U.S.C. §§ 701-706.

           18.   Venue is proper in this district under 28 U.S.C. § 1391(e) because at least one

defendant resides in this district and a substantial part of the events or omissions giving rise to

Plaintiffs’ claims occurred here.

           19.   An actual controversy currently exists between the parties concerning the

constitutionality and legality of the Rule. That controversy is justiciable: Plaintiffs already are

suffering injury, and speedy relief is necessary to preserve Plaintiffs’ rights.

           20.   A declaratory judgment will end the uncertainty and controversy between the

parties.

           21.   A preliminary injunction preserving the status quo and prohibiting Defendants from

taking action to enforce the Rule will protect Plaintiffs’ rights pending judicial resolution of

Plaintiffs’ claims.




                                                  8
            Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 9 of 92



                                 FACTUAL ALLEGATIONS

       A.      Federal Warnings Requirements for Cigarettes

       22.     Federal law recognizes the lawfulness of selling cigarettes, but has long required

manufacturers to relay factual, text-only warnings developed by the Surgeon General concerning

smoking-related health risks. The 1965 Federal Cigarette Labeling and Advertising Act, Pub. L.

No. 89-92, 79 Stat. 282 (1965), required cigarette packaging and advertising to state: “Caution:

Cigarette Smoking May Be Hazardous to Your Health.” A few years later, Congress amended the

warning statement to read: “Warning: The Surgeon General Has Determined That Cigarette

Smoking Is Dangerous to Your Health.” Public Health Cigarette Smoking Act of 1969, Pub. L.

No. 91-222, 84 Stat. 87.

       23.     In 1984, Congress again updated the required Surgeon General’s warnings. See

Comprehensive Smoking Education Act, Pub. L. No. 98-474, 98 Stat. 2200, 2201-02 (codified at

15 U.S.C. § 1333). Congress mandated the following four rotating label statements, which

manufacturers have featured for decades on all cigarette packaging and advertising:

   •   “SURGEON GENERAL’S WARNING:                       Cigarette Smoke Contains Carbon
       Monoxide.”

   •   “SURGEON GENERAL’S WARNING: Smoking Causes Lung Cancer, Heart Disease,
       Emphysema, And May Complicate Pregnancy.”

   •   “SURGEON GENERAL’S WARNING: Smoking By Pregnant Women May Result in
       Fetal Injury, Premature Birth, And Low Birth Weight.”

   •   “SURGEON GENERAL’S WARNING: Quitting Smoking Now Greatly Reduces
       Serious Risks to Your Health.”

       24.     These warnings have led to high levels of consumer knowledge regarding the

warned-against health risks, which cover several of the most common health consequences of

smoking. As FDA explains, the health effects highlighted in the Surgeon General’s warnings are

not areas “where there are significant gaps in public understanding about the negative health
                                               9
         Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 10 of 92



consequences of cigarette smoking.” 85 Fed. Reg. at 15,653; cf. Statement of Dr. Jonathan Klick

fig.1, Ex. C to RAI Servs. Co. Cmt., Docket No. FDA-2019-N-3065 (Oct. 11, 2019),

https://tinyurl.com/u85jd4f (vast majority of respondents to FDA study believe cigarettes are either

“extremely” or “very” harmful to health). Further, FDA acknowledges, smoking rates are at all-

time lows, having “generally declined over the past several decades.” 85 Fed. Reg. at 15,652.

       25.     In 2009, Congress enacted the TCA, which overhauled the health warning

requirements for cigarette packaging and advertising. See Pub. L. No. 111-31, § 201(a), 123 Stat.

1776 (2009) (codified in part at 15 U.S.C. § 1333). As relevant here, the TCA replaces the factual,

text-only Surgeon General’s warnings with a regime that seizes significant portions of

manufacturers’ packaging and advertising for the display of government-generated graphic health

warnings.

       26.     The TCA first mandates 9 new textual warning statements covering a range of

smoking-attributable health consequences:

   •   “WARNING: Cigarettes are addictive.”

   •   “WARNING: Tobacco smoke can harm your children.”

   •   “WARNING: Cigarettes cause fatal lung disease.”

   •   “WARNING: Cigarettes cause cancer.”

   •   “WARNING: Cigarettes cause strokes and heart disease.”

   •   “WARNING: Smoking during pregnancy can harm your baby.”

   •   “WARNING: Smoking can kill you.”

   •   “WARNING: Tobacco smoke causes fatal lung disease in nonsmokers.”

   •   “WARNING: Quitting smoking now greatly reduces serious risks to your health.”

15 U.S.C. § 1333(a)(1).

                                                10
          Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 11 of 92



        27.       The TCA further directs the Secretary of HHS to issue regulations mandating “color

graphics depicting the negative health consequences of smoking” to accompany these 9 textual

warning statements. Id. § 1333(d)[1].1 The Secretary has delegated that rulemaking authority to

FDA.

        28.       The TCA vests FDA with authority to alter certain aspects of the graphic-warnings

requirements. Section 202(b) permits FDA, acting through a rulemaking, to “adjust the format,

type size, color graphics, and text of any of the label requirements . . . if the Secretary finds that

such a change would promote greater public understanding of the risks associated with the use of

tobacco products.” 15 U.S.C. § 1333(d)[2].

        29.       The resulting, FDA-mandated graphic warnings must cover “the top 50 percent of

the front and rear panels of” all cigarette packaging and the top 20% of all cigarette advertising.

Id. § 1333(a)(2), (b)(2). Congress did not consider the First Amendment implications of that

mandate, nor include any findings regarding the need for those size and placement requirements

in the statute.

        30.       The TCA also requires manufacturers to “randomly display[]” the graphic warnings

on their packaging “in as equal a number of times as is possible on each brand of the product” in

a 12-month period. Id. § 1333(c)(1). The graphic warnings must be “rotated quarterly in

alternating sequence” in manufacturers’ advertisements. Id. § 1333(c)(2). Before manufacturers

may sell or advertise cigarettes, FDA must pre-approve manufacturers’ plans for implementing the

TCA’s random-and-equal and quarterly rotation requirements. Id. § 1333(c)(1)-(2).




1
 There are two subsections designated (d) in the statute. The first codifies part of TCA section
201(a), while the second codifies TCA section 202(b). For the Court’s convenience, we cite
those provisions as § 1333(d)[1] and § 1333(d)[2], respectively.
                                               11
         Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 12 of 92



       31.     The TCA included a June 22, 2011 deadline for FDA to issue regulations

implementing these requirements, and further provided that the graphic-warnings requirements

would take effect “15 months after the issuance of” FDA’s graphic-warnings rule. 15 U.S.C.

§ 1333 note.

       B.      Further Restrictions on Tobacco Advertising and Sales

       32.     Federal warnings requirements are just one of many types of restrictions on how

cigarette manufacturers may market their products. Since 1971, federal law has severely limited

the channels by which cigarette manufacturers may advertise their products. For instance, federal

law criminalizes advertising cigarettes on television or the radio. See id. § 1335. Federal law also

bans manufacturers from engaging in other promotional efforts, such as distributing or selling

promotional items bearing their brand names or other product identification. See 21 U.S.C. § 387a-

1(a)(2); 21 C.F.R. § 1140.34.

       33.     In addition, since November 1998, many cigarette manufacturers, including

Plaintiffs, have been parties to the MSA with 46 State Attorneys General, the District of Columbia,

and five U.S. territories, which further restricts manufacturers’ advertising, and which applies to

the other four states under separate agreements. For instance, manufacturers cannot engage in

outdoor or transit advertising of their products; pay for their products to be featured in television

and movies; or advertise their products in sports stadiums and arenas. See MSA § III.

       34.     The 2009 TCA imposed many additional advertising restrictions. For example, it

prevents cigarette manufacturers from giving out “free samples of cigarettes.” 21 U.S.C. § 387a-

1(a)(2)(G); 21 C.F.R. § 1140.16(d). The TCA also prohibits manufacturers from marketing

cigarettes with any other product regulated by FDA. 21 U.S.C. § 321(rr)(4). The TCA further

allows federal agencies, states, and Indian tribes to adopt even more stringent restrictions on the

“advertising and promotion” of tobacco products, id. § 387p, including outright bans “on the time,
                                              12
         Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 13 of 92



place, and manner” of cigarette advertising and promotion, TCA § 203, 123 Stat. 1846 (adding 15

U.S.C. § 1334(c)).

       35.     Together, the restrictions significantly limit the manner and means by which

Plaintiffs and other cigarette manufacturers may market their products to consumers.

       C.      FDA’s Vacated 2011 Graphic-Warnings Rule

       36.     FDA issued its first rule implementing the TCA’s graphic-warnings requirements

on June 22, 2011. See Required Warnings for Cigarette Packages and Advertisements, 76 Fed.

Reg. 36,628 (June 22, 2011) (to be codified at 21 C.F.R. pt. 1141) (the “2011 Rule”). FDA justified

the 2011 Rule by asserting a “substantial interest in reducing the number of Americans, particularly

children and adolescents, who use cigarettes and other tobacco products.” Id. at 36,629.

       37.     FDA’s 2011 Rule crafted graphic warnings by taking the exact 9 textual warnings

set forth in the TCA and creating graphic images to illustrate those warnings. See supra ¶ 26.

FDA set out to create “attention-grabbing” graphic warnings that would make viewers feel

“depressed, discouraged, and afraid” to buy cigarettes. 76 Fed. Reg. at 36,638, 36,654. The 2011

graphic warnings portrayed:

   •   A man with a hole in his throat smoking through a tracheotomy tube;

   •   A baby with a plume of smoke approaching its face;

   •   Two sets of lungs: one healthy, one diseased;

   •   A mouth with discolored teeth and a cancerous lesion on the lower lip;

   •   A man with an untied necktie breathing through an oxygen mask;

   •   An animation depicting a distressed baby in an incubator;

   •   A body on an autopsy table with an incision running from the collarbones down to the
       abdomen that had been stapled shut;

   •   A weeping woman; and

                                                13
         Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 14 of 92



   •   A man wearing a T-shirt depicting a “no smoking” symbol and the declaration “I QUIT.”

See Compl. 23-26, R.J. Reynolds Tobacco Co. v. FDA, No. 11-cv-01482 (D.D.C. Aug. 16, 2011),

ECF No. 1 (reproducing warnings). FDA candidly acknowledged that these images would

transform all cigarette packs and advertisements into “mini billboard[s]” carrying the

government’s anti-smoking message. R.J. Reynolds, 696 F.3d at 1212 (citation omitted).

       38.     R.J. Reynolds Tobacco Company and other manufacturers challenged the 2011

Rule on First Amendment and APA grounds. This Court preliminarily enjoined the rule in

November 2011, R.J. Reynolds Tobacco Co. v. FDA, 823 F. Supp. 2d 36 (D.D.C. 2011), and set

aside the rule on First Amendment grounds in February 2012, 845 F. Supp. 2d 266 (D.D.C. 2012).

The D.C. Circuit affirmed that decision, concluding that the 2011 Rule violated the First

Amendment. R.J. Reynolds, 696 F.3d at 1205, overruled on other grounds by Am. Meat Inst. v.

U.S. Dep’t of Agric., 760 F.3d 18 (D.C. Cir. 2014) (en banc).

       39.     The D.C. Circuit first held that the compelled-speech framework in Zauderer v.

Office of Disciplinary Counsel of Supreme Ct. of Ohio, 471 U.S. 626 (1985), did not govern the

First Amendment inquiry. That framework applies only to purely factual and uncontroversial

disclosures. But the D.C. Circuit held that FDA’s warnings were not aimed at imparting factual

information—indeed many did “not convey any warning information at all, much less make an

‘accurate statement’ about cigarettes.” R.J. Reynolds, 696 F.3d at 1216. Rather, FDA’s warnings

were “primarily intended to evoke an emotional response, or, at most, shock the viewer into

retaining the information in the text warning.” Id. The warnings, the D.C. Circuit further noted,

could be “misinterpreted by consumers” by “suggesting” that certain unlikely outcomes were in

fact “common consequence[s] of smoking.” Id. The D.C. Circuit also held that the government

can justify compelled disclosures under the Zauderer framework, as opposed to intermediate


                                               14
         Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 15 of 92



scrutiny, only if the disclosures aim at preventing consumer deception—something the 2011 Rule

did not do. Id. at 1214-15.

       40.     The D.C. Circuit thus concluded that the warnings were subject to and failed

intermediate scrutiny. FDA did not offer “a shred of evidence” showing that the warnings would

“directly advance” its asserted interest in reducing the number of Americans who smoke. Id. at

1219. Indeed, the D.C. Circuit was skeptical even “that the government can assert a substantial

interest in discouraging consumers from purchasing a lawful product” in the first place. Id. at 1218

n.13. The D.C. Circuit also rejected FDA’s backup interest in “‘effectively communicating health

information’ regarding the negative effects of cigarettes” because “‘effective’ communication is

too vague to stand on its own.” Id. at 1221.

       41.     The D.C. Circuit vacated the 2011 Rule and remanded the matter to FDA for further

consideration. The D.C. Circuit declined to rehear the case en banc, and, in early 2013, the

government decided not to seek Supreme Court review.

       42.     The en banc D.C. Circuit later overruled R.J. Reynolds in part, rejecting the holding

that Zauderer applied only to disclosures aimed at preventing consumer deception. Am. Meat Inst.

v. U.S. Dep’t of Agric., 760 F.3d 18 (D.C. Cir. 2014) (en banc). The American Meat decision did

not disturb the R.J. Reynolds court’s holding that FDA’s warnings were not “purely factual and

uncontroversial.” Id. at 27.

       D.      FDA Rushes to Issue the New Proposed Rule

       43.     In 2016, various anti-tobacco nonprofits sued FDA, claiming that FDA had

“unlawfully withheld or unreasonably delayed” issuing a new graphic warnings rule. See Compl.,

Am. Acad. of Pediatrics v. FDA, No. 16-cv-11985 (D. Mass. Oct. 4, 2016), ECF No. 1. FDA

defended its delay by stating that rulemaking is “a time-consuming process that requires extensive

resources,” and that developing a new graphic-warnings rule involved particular “complexities”
                                             15
         Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 16 of 92



and challenges, including that such warnings were unprecedented in the United States. Decl. of

Mitchell Zeller ¶ 10, Am. Acad. of Pediatrics v. FDA, No. 16-cv-11985 (D. Mass. May 26, 2017),

ECF No. 33-2 (“Zeller Decl.”). As of May 2017, FDA identified at least 20 additional steps it

would need to take to promulgate a rule, and estimated that, to perform the necessary steps

properly, FDA would need until November 2021 at the earliest to finalize a rule. See id. ¶¶ 9-14;

1st Suppl. to Def.’s Stmt. of Undisp. Mat. Facts 2, Am. Acad. of Pediatrics v. FDA, No. 16-cv-

11985 (D. Mass. Jan. 22, 2018), ECF No. 42. FDA cautioned that a “rushed rulemaking process

only increases the risk of a successful litigation challenge, which would even further delay the

eventual implementation of a final rule.” FDA’s Mem. in Supp. of Mot. for Summ. J. and in Opp.

to Pls.’ Mot. for Summ. J. 14, Am. Acad. of Pediatrics v. FDA, No. 16-cv-11985 (D. Mass. May

26, 2017).

       44.    In March 2019, the U.S. District Court for the District of Massachusetts issued an

injunction dictating an accelerated timetable for FDA’s rulemaking. See Am. Acad. of Pediatrics

v. FDA, No. 16-cv-11985, 2019 WL 1047149 (D. Mass. Mar. 5, 2019). The court ordered FDA

to expedite its proposal for a new graphic-warnings rule and issue it no later than mid-August

2019. Though FDA requested 13 months to review and respond to comments, id. at *3, the court

gave FDA only 5 months, ordering FDA to issue a final rule by March 15, 2020—i.e., 20 months

sooner than FDA had represented was feasible, id. at *4.

       E.     FDA’s Proposed Rule

       45.    Pursuant to the court-ordered schedule, FDA published its new proposed graphic-

warnings rule on August 16, 2019. See Tobacco Products; Required Warnings for Cigarette

Packages and Advertisements, 84 Fed. Reg. 42,754 (Aug. 16, 2019) (to be codified at 21 C.F.R.

pt. 1141) (the “Proposed Rule”).


                                               16
         Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 17 of 92



       46.     As with FDA’s 2011 Rule, FDA’s Proposed Rule would force cigarette

manufacturers to display massive graphic warnings featuring provocative, disturbing, and

grotesque images, purportedly to illustrate negative health consequences of smoking. Likewise,

FDA again planned to compel cigarette manufacturers to prominently display these warnings on

the top 50% of their packaging and the top 20% of all advertisements. FDA also would require

manufacturers to ensure “random display and distribution of the required warnings for cigarette

packages and quarterly rotations of the required warnings for cigarette advertisements.” Id. at

42,755. Manufacturers would have to submit plans for implementing those requirements to FDA

for pre-approval before manufacturers could sell or advertise their products once the Final Rule

took effect. Id. at 42,787.

       47.     Unlike FDA’s 2011 Rule, the Proposed Rule did not purport to affect consumer

behavior or decrease smoking rates. Rather, FDA asserted an interest in “promot[ing] greater

public understanding of the negative health consequences of cigarette smoking,” especially “less-

known or less understood” consequences. Id. at 42,767.

       48.     Also unlike the 2011 Rule, FDA’s proposed graphic warnings did not track the 9

TCA warning statements. Rather, FDA proposed to mandate the following 13 graphic health

warnings:




                                               17
         Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 18 of 92




       49.    In all, only 2 of FDA’s proposed graphic warnings (the harm to children and

nonsmoker lung disease warnings) incorporated the TCA’s textual statements. The remaining 11

warnings contained FDA-drafted statements. Six of those 11 FDA-drafted statements—the fetal

growth, COPD, heart disease and strokes, bladder cancer, and head and neck cancer warnings—

covered categories of health conditions that the TCA mentions in some fashion. The remaining 5

FDA-drafted statements—the erectile dysfunction, amputation, diabetes, cataracts, and age-related

macular degeneration warnings—pertained to new health conditions on which the TCA is silent.
                                            18
         Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 19 of 92



       50.     The Proposed Rule justified FDA’s new graphic warnings by relying heavily on a

series of studies performed at FDA’s direction. FDA first conducted a series of qualitative

studies—studies that are “used to understand how a research topic is experienced from the

perspective of the study participants” through interviews, observation, or focus groups. 85 Fed.

Reg. at 15,651. FDA’s qualitative evaluations used focus-group interviews to gauge participants’

reactions to proposed textual statements, warning images, and text-image pairings. See 84 Fed.

Reg. at 42,767, 42,769-71. FDA claimed that “feedback” from the qualitative studies “informed

FDA’s selection and refinement” of the warning statements and images in order to “ensure that all

proposed warnings are unambiguous, are unlikely to be misinterpreted or misunderstood by

consumers, and do convey warning information.” Id. at 42,778. But FDA did not release study

reports or other underlying data regarding the qualitative studies’ results with the Proposed Rule.

       51.     FDA’s Proposed Rule also relied upon quantitative studies—studies that focus on

gathering numerical or statistical data, as opposed to textual or narrative data, from study

participants—from April 2018 and May 2019.           FDA’s April 2018 quantitative study had

participants compare the TCA’s 9 textual warning statements with longer, more specific, FDA-

drafted warning statements. FDA’s May 2019 quantitative study—the only study to examine the

specific warnings FDA seeks to impose—asked participants to compare the 4 current, text-only

Surgeon General’s warnings with 15 color, graphic health warnings covering 50% of a mock

package and 20% of a mock advertisement. FDA released preliminary study reports summarizing

study methodologies and results but did not release the underlying data. FDA promised to subject

the quantitative studies to peer review, but it issued the Proposed Rule before peer review was

complete.




                                                19
         Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 20 of 92



       F.      Initial Comments to FDA

       52.     FDA provided a 60-day comment period, through October 15, 2019, for the

Proposed Rule. On October 15, 2019, Plaintiffs submitted to FDA extensive comments laying out

legal deficiencies in the Proposed Rule that would render it invalid under the First Amendment

and APA. See Altria Client Servs., Cmt. (Oct. 15, 2019) (“Altria Cmt.”), attached hereto as Exhibit

1. Other commenters, ranging from cigarette manufacturers to pro-graphic-warnings health

groups, echoed many of these concerns. 2

       53.     Plaintiffs’ comments explained why the Proposed Rule’s warning requirements

would violate the First Amendment. See Altria Cmt. 45-66. Plaintiffs noted that the massive size

and prominent placement requirements of the Proposed Rule would unconstitutionally burden

speech, irrespective of the warnings’ content. Plaintiffs explained that FDA had failed to show

that its speech restrictions were “no broader than reasonably necessary,” as required to support a

compelled disclosure under the Supreme Court’s decision in Nat’l Inst. of Fam. & Life Adv. v.

Becerra, 138 S. Ct. 2361, 2377 (2018) (“NIFLA”), and that courts have invalidated less-

burdensome speech restrictions on that ground.

       54.     Further, Plaintiffs detailed why the proposed warnings would be impermissible

speaker-, content-, and viewpoint-based regulations of speech that would fail under any standard

of review. Altria Cmt. 49-54. Plaintiffs explained that, like FDA’s invalid 2011 warnings, FDA’s

new warnings would force manufacturers to convey the government’s anti-smoking viewpoint

through shocking and inflammatory warnings aimed at eliciting negative emotional responses

rather than informing consumers. The warnings were thus not the type of “purely factual and



2
 All referenced comments were filed on FDA Docket No. FDA-2019-N-3065,
https://www.regulations.gov/docketBrowser?rpp=25&so=DESC&sb=commentDueDate&po=0&
dct=PS&D=FDA-2019-N-3065.
                                            20
         Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 21 of 92



uncontroversial” disclosures the government might compel under Zauderer v. Office of

Disciplinary Counsel of Supreme Ct. of Ohio, 471 U.S. 626 (1985). Altria Cmt. 50-51. Plaintiffs

further noted that the warnings did not survive intermediate scrutiny because FDA’s asserted

interest in more effective consumer education did not support its massive speech intrusion, and the

warnings were more extensive than necessary. Id. at 53.

       55.     Plaintiffs also pointed out that the proposed graphic and textual warnings violate

the First Amendment because they risk misleading consumers about the relative risks associated

with various smoking-related health consequences, as they treat conditions with varying

prevalence and severity as if they were equal and emphasize extreme and unlikely outcomes. The

misleading nature of the warnings rendered them unlawful under any standard, because the

government has no legitimate interest in misinforming consumers. Id. at 54-55.

       56.     Plaintiffs also noted multiple ways in which FDA’s Proposed Rule, if finalized,

would run afoul of the APA. See id. at 26-45. Plaintiffs explained that FDA had failed to disclose

information underlying its threshold decision to highlight certain health consequences over others,

as well as how it selected the graphics, and how it determined the proposed warnings were

comprehensible to consumers.       Plaintiffs stressed that FDA’s failure to disclose important

information regarding its cited internal studies had prejudiced Plaintiffs’ ability to assess the

validity of FDA’s methodology or verify FDA’s conclusions. Plaintiffs further argued that FDA’s

internal quantitative studies were methodologically flawed and, in any event, did not meaningfully

support FDA’s claim that its massive graphic warnings would enhance consumer understanding

of smoking-related health risks. Further, Plaintiffs observed that FDA had ignored significant

scientific studies and other evidence that rebutted FDA’s conclusions, and that FDA failed to

assess alternatives to its proposed warnings.


                                                21
         Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 22 of 92



       57.      Compounding the APA problems, Plaintiffs noted that the proposed graphic-

warnings requirements—including FDA’s requirement that manufacturers display an odd, prime

number of warnings and reproduce those warnings in the correct size and placement on digital

advertising in various formats—would be more difficult and costly to timely satisfy than FDA had

acknowledged.      Plaintiffs pointed out that FDA had failed to consider these significant

implementation challenges when crafting the warning requirements and setting the 15-month

effective date—a failure that, if not addressed, would render FDA’s action arbitrary and capricious.

Id. at 23-26.

       58.      Other manufacturers raised similar objections. R.J. Reynolds, Liggett Group, and

ITG Brands all submitted comments contending that the Proposed Rule violated the First

Amendment and the APA and, if finalized, would present significant implementation challenges.

See Liggett Group, Cmt., Docket No. FDA-2019-N-3065 (Oct. 15, 2019) (“Liggett Cmt.”),

https://tinyurl.com/y7xllukq; RAI Servs. Co., Cmt., Docket No. FDA-2019-N-3065 (Oct. 11,

2019) (“RAI Cmt.”), https://tinyurl.com/u85jd4f; ITG Brands, Cmt., Docket No. FDA-2019-N-

3065 (Oct. 15, 2019), https://tinyurl.com/y82mocru.

       59.      Several organizations of health professionals likewise commented that FDA’s

proposed graphic warnings were inaccurate and likely to mislead the public. For example, the

American Diabetes Association urged FDA to alter its diabetes warning because the graphic “could

be confusing for people with diabetes” and “misconstrue[d].” Am. Diabetes Ass’n, Cmt. 3 (Oct.

15, 2019), https://tinyurl.com/rxv9bmq. The American Optometric Association similarly objected

that FDA’s diabetes warning, by singling out the effect of “raise[d] blood sugar,” “fail[ed] to

effectively convey the gravity” of the health condition. Am. Optometric Ass’n, Cmt. 3-4 (Oct. 15,

2019), https://tinyurl.com/tnwedvg. The New York State Department of Health objected to the


                                                22
         Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 23 of 92



bladder cancer warning because its focus on bloody urine could “mislead” the public about the

nature of the relevant risks.         N.Y.S. Dep’t of Health, Cmt. 1 (Oct. 15, 2019),

https://tinyurl.com/rnchexy. Other medical professionals similarly objected to the accuracy and

misleading nature of FDA’s warnings. See Exs. G-K to RAI Cmt.

       G.       FDA’s Belated Disclosure of the Qualitative Study Reports and
                Supplemental Comment Period

       60.      On November 12, 2019, nearly a month after the initial comment period closed,

FDA announced that it had published 600 additional pages of material to the public docket. See

FDA, Tobacco Products; Required Warnings for Cigarette Packages and Advertisements;

Additional Materials; Reopening of the Comment Period, 84 Fed. Reg. 60,966 (Nov. 12, 2019).

Those 600 pages comprised 4 reports summarizing the internal qualitative studies that FDA

discussed in the Proposed Rule. All of those reports were complete long before the initial comment

period began.

       61.      The 4 study reports summarized the results of qualitative studies that FDA

undertook between July 2015 and April 2018:

   •   The July 2015 qualitative study examined participants’ reactions to proposed textual

       warning statements.     See RTI Int’l, Qualitative Study on Cigarettes and Smoking:

       Knowledge, Beliefs, and Misperceptions (July 2015) (“July 2015 Study Rpt.”),

       https://www.regulations.gov/document?D=FDA-2019-N-3065-0485.                 FDA used this

       study to select and refine textual warning statements for further testing.

   •   The March 2016 qualitative study evaluated the reaction of 9 Spanish speakers to Spanish

       versions of proposed textual warning statements. See RTI Int’l, Mem. of Findings from

       Cognitive Testing of Spanish Warning Labels (Mar. 22 2016) (“March 2016 Study Rpt.”),

       https://www.regulations.gov/document?D=FDA-2019-N-3065-0486.

                                                23
         Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 24 of 92



   •   The June 2016 qualitative study gauged participants’ reaction to a group of proposed

       images designed to illustrate certain smoking-attributable health consequences.            See

       Siegel+Gale, FDA Graphic Health Warning Image Concept Testing (June 2016) (“June

       2016 Study Rpt.”), https://www.regulations.gov/document?D=FDA-2019-N-3065-0487.

       FDA used this study to again select and refine images for further testing.

   •   The April 2018 qualitative study assessed participants’ reactions to proposed images as

       well as text-image pairings. See RTI Int’l, Qualitative Study on Consumer Perceptions of

       Cigarette Health Warning Images (April 27, 2018) (“April 2018 Qualitative Study Rpt.”),

       https://www.regulations.gov/document?D=FDA-2019-N-3065-0488. FDA relied on the

       results of this qualitative evaluation to select the text-image pairings that FDA tested in its

       final quantitative study.

       62.     FDA acknowledged that it “used” these studies to “inform” the development of its

Proposed Rule. 84 Fed. Reg. at 60,967. At the same time, however, FDA justified its initial failure

to disclose the study reports by instead claiming that FDA “did not rely” on the studies as part of

the rulemaking because they were “not . . . nationally representative” and did “not yield data that

can be generalized.” Id.

       63.     The newly disclosed materials still did not contain the underlying data—datasets

from FDA’s quantitative studies or notes, participant worksheets, and transcripts from FDA’s

qualitative studies—necessary to fully evaluate FDA’s decision-making. Nor did FDA at this

juncture disclose information regarding FDA’s promised peer review of its quantitative studies.

       64.     FDA re-opened the comment period for a mere 15 days. FDA claimed that period

would provide interested parties with “adequate time” to review, analyze, and respond to the newly

disclosed information “without significantly delaying rulemaking.” Id. at 60,967-68.


                                                 24
         Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 25 of 92



        65.     Plaintiffs filed a supplemental comment on November 27, 2019. See Altria Client

Servs. Suppl. Cmt. Letter on Proposed Rule “Tobacco Products; Required Warnings for Cigarette

Packages and Advertisements,” Docket No. FDA-2019-N-3065 (Nov. 27, 2019) (“Altria Suppl.

Cmt.”). Plaintiffs pointed out that FDA’s continued failure to disclose information and data

underlying its studies prevented interested parties from meaningfully testing the validity of FDA’s

study conclusions, or checking whether the data reveals other findings undercutting the Proposed

Rule that FDA did not disclose. Plaintiffs also explained that the limited study information FDA

had belatedly disclosed undermined FDA’s consumer-education justification for the Rule, as well

as FDA’s selection of individual warnings. See id. Attach. 1. R.J. Reynolds likewise commented

that the qualitative study materials showed FDA designed the warnings to evoke negative emotion,

rather than convey useful health information. See RAI Servs. Co., Suppl. Cmt. Letter 1-2, Docket

No. FDA-2019-N-3065 (Nov. 25, 2019), https://tinyurl.com/wvzxg3q.

        H.      The Final Rule

        66.     FDA published the final graphic-warnings rule on March 18, 2020. See FDA, Rule

on Required Warnings for Cigarette Packages and Advertisements, 85 Fed. Reg. 15,638.

Notwithstanding the numerous comments highlighting severe problems with FDA’s approach,

FDA’s Final Rule did not alter basic aspects of the proposed graphic-warnings regime.

        67.     FDA’s Final Rule repeatedly disavows that its final graphic warnings were

designed to or in fact would affect consumer behavior or smoking rates. FDA emphasized that its

“interest in this rule is not to reduce smoking rates,” id. at 15,660, again disavowed that its interest

“lies in reducing smoking rates,” id. at 15,644, and further stressed that “increased smoking

cessation and decreased initiation are not the purpose” of the Final Rule, id. at 15,650. FDA’s sole

justification for the Rule is instead FDA’s interest in “greater” and “more effective” promotion of


                                                  25
         Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 26 of 92



“public understanding of the negative health consequences of smoking,” and especially those risks

that are “less known or less understood by consumers.” Id. at 15,643, 15,654.

       68.     The Rule would impose significant speech restrictions in service of FDA’s aim to

more effectively educate consumers. The Final Rule takes effect 15 months after it issued, on June

18, 2021. In response to a suit from a group of cigarette manufacturers and retailers challenging

the Final Rule in the Eastern District of Texas, FDA, citing the “disruptive effects of the global

outbreak of COVID-19,” has proposed to postpone the Rule’s effective date by 120 days. Joint

Mot. for Entry of Stipulated Order to Postpone Rule’s Effective Date and Set Briefing Schedule,

R.J. Reynolds Tobacco Co. v. FDA, 20-cv-176 (E.D. Tex. May 6, 2020), ECF No. 30. That

proposal remains pending decision by the district court. Once the Rule takes effect, it will be

unlawful for manufacturers to distribute cigarettes packages or advertisements that do not bear

FDA’s required graphic-health warnings. See 85 Fed. Reg. at 15,694. FDA can enforce the Final

Rule through “warning letters, civil money penalties, no-tobacco-sale orders, seizures, injunction,

or criminal prosecution,” among other mechanisms. Id. at 15,692.

       69.     FDA’s Final Rule reduced the number of required graphic warnings from 13 to 11.

See id. at 15,688. The Final Rule thus eliminated two of the graphic warnings from the Proposed

Rule: the warning for age-related macular degeneration, which featured an image of a needle

jabbing an eyeball, and one of the two COPD warnings—the version paired with an image of

bloody, disembodied lungs. Id. at 15,685. The Final Rule also modified the fetal harm image by

“increas[ing] the contrast and size of the weight display.” Id. at 15,677. The Final Rule mandates

that manufacturers’ packaging and advertising display the remaining 11 graphic warnings, with

the same text and image pairings as in the Proposed Rule. See supra ¶ 4.




                                                26
         Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 27 of 92



       70.     As applied to cigarette packages, the Final Rule requires manufacturers to display

the graphic warnings on “at least the top 50 percent” of both the front and back of the packages.

85 Fed. Reg. at 15,709.

       71.     The top of cigarette advertisements must contain a graphic warning in “at least 20

percent of the area of the advertisement in a conspicuous and prominent format.” Id.

       72.     FDA estimated the cost of the Proposed Rule to be between $1.2 and $1.6 billion.

Id. at 15,639. FDA admitted that the Rule’s benefits are not readily quantifiable, but nevertheless

valued the warnings at $0.01 per package, which meant that the Rule’s benefits “would equal or

exceed the estimated annual costs.” Id. FDA did not explain how it arrived at that per-package

valuation.

       1.      FDA’s Failure to Disclose Information About Key Aspects of Its Decision-
               Making

       73.     FDA failed to disclose key decisions and data that determined the outcome of its

graphic-warning selection process. FDA’s decision about which health risks its graphic warnings

should feature was central to the underlying rulemaking. The TCA presumptively requires FDA

to use the TCA’s 9 textual warning statements, covering cancer, heart disease and strokes, smoker

lung disease, addiction, death, fetal harm, quitting, nonsmoker lung disease, and harm to children,

when issuing graphic warnings. See 15 U.S.C. § 1333(a)(1). FDA may adjust the text of those

statutory warnings if FDA finds, after notice-and-comment rulemaking, that doing so would

“promote greater public understanding of the risks associated with cigarette smoking.” 85 Fed.

Reg. at 15,658 (citing 15 U.S.C. § 1333(d)[2]).

       74.     FDA says it set out to determine whether and how to revise the TCA’s textual

warning statements to better serve its asserted consumer-education interest. To do so, FDA

explained that it “undertook a rigorous science-based, iterative research process,” which involved

                                                  27
         Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 28 of 92



“carefully reviewing the scientific literature on the health risks associated with cigarette smoking,”

including a 2014 report by the Surgeon General, as well as “evaluating the public’s general

awareness and knowledge of those health risks.” Id. FDA then “determined there was sufficient

support to propose adjusting the text of the TCA statements.” Id.

       75.     In the District of Massachusetts litigation, FDA similarly emphasized that it

followed an elaborate decision-making process to determine which health risks the warnings

would cover. FDA’s affidavit from Mitchell Zeller, Director of FDA’s Center for Tobacco

Products, states that an expert-laden “working group” engaged in “in-depth consideration of the

interplay among textual warnings, graphic depictions, public health objectives, scientific

approaches and study models for testing the warning statements and images, the statutory mandate,

and Constitutional considerations.” Zeller Decl. ¶¶ 11-12. This working group apparently

prompted FDA’s “determin[ation] that it would modify the text of the warning statements in the

TCA,” and FDA’s “science staff” accordingly developed initial warning statements. Id. ¶ 13.

       76.     FDA has not provided any meaningful information regarding these processes or

decisions for selecting which health risks to cover. FDA has only indicated that, prior to its very

first internal study in July 2015, FDA used an undisclosed process to select 13 categories of health

information to feature in its new warnings. Those categories comprised the 9 TCA categories—

cancer, heart disease and strokes, smoker lung disease, addiction, death, fetal harm, quitting,

nonsmoker lung disease, and harm to children—as well as 4 new risks—blindness, amputation,

diabetes, and erectile dysfunction—that the TCA never mentions. See July 2015 Study Rpt. Appx.

G.

       77.     FDA generically states that it made those selections after “evaluating the public’s

general awareness and knowledge of” smoking-related health risks and concluding that consumers


                                                 28
          Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 29 of 92



“suffer from a pervasive lack of knowledge about and understanding of many of the negative health

consequences of smoking.” 85 Fed. Reg. at 15,655, 15,658. FDA also asserts that it aimed to

“cover a range of smoking-related health effects” identified by the Surgeon General’s 2014 report,

with a preference for health conditions that were “newly identified” by that report. Id. at 15,654;

84 Fed. Reg. at 42,766. FDA also apparently ensured that its selected health conditions were

“causally linked” to smoking and were “not rare.” 84 Fed. Reg. at 42,767; see 85 Fed. Reg. at

15,669.

       78.     But those criteria do not shed light on FDA’s selection process, because many

health conditions that FDA omitted—including liver cancer, colorectal cancer, tuberculosis,

rheumatoid arthritis, and impaired immune function—would satisfy them. FDA also omitted a

number of health risks that were more prevalent or fatal than its selected conditions, such as

trachea, bronchus, and lung cancer; pancreatic cancer; stomach cancer; acute myeloid leukemia;

colorectal cancer; cervical cancer; asthma; or aortic aneurysm. See Atria Cmt. 29, tbl.1 & fig.8.

FDA has provided no explanation for how or why it decided to develop warnings featuring several

less prevalent, less fatal conditions. FDA’s failure to provide key information about its selection

process leaves the public with no way to scrutinize whether FDA’s choice of health conditions was

rational in light of the facts before the agency and its asserted consumer-education goal.

       79.     Indeed, many of FDA’s selections make no sense when viewed against FDA’s

statement that it targeted “less known” health risks. E.g., 85 Fed. Reg. at 15,654. FDA tested

warnings covering several health consequences, such as addiction, death, and nonsmoker lung

disease, which FDA acknowledged were “better-known” by consumers. 84 Fed. Reg. at 42,767

n.5; see Altria Cmt. 28-29. Moreover, FDA chose to develop warnings covering 4 health

consequences (smoker lung disease, heart disease, benefits of quitting, and fetal harm) that the


                                                29
         Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 30 of 92



Surgeon General’s warnings have long featured—even though FDA critiques the Surgeon

General’s warnings for “not address[ing] areas where there are significant gaps in public

understanding about the negative health consequences of cigarette smoking.” 85 Fed. Reg. at

15,653. FDA has not reconciled its decision to focus on those well-known health risks with its

asserted “focus[] on less-known health consequences of smoking.” Id. at 15,653; see also id. at

15,650, 15,654, 15,656, 15,666.

       80.    And yet FDA’s unexplained, and seemingly arbitrary, pre-selection of health risks

determined the risks FDA chose to focus on for the remainder of the rulemaking. While FDA

winnowed down the health risks to those it ultimately featured in its final graphic warnings, the

Rule warns against only those categories of conditions that FDA selected at the outset. Compare

July 2015 Study Rpt. Appx. G, with 85 Fed. Reg. at 15,708-09. Because the decision was made

from the start, none of FDA’s internal studies even considered, much less evaluated, different

categories of health risks. As such, the problems with FDA’s threshold selection of health

conditions carried forward and tainted FDA’s rulemaking in its entirety.

       81.    Furthermore, FDA delayed disclosing other, highly relevant information, even

when FDA had that information in hand during the comment periods. For example, FDA only

disclosed the results of the peer-review process for its quantitative studies, as well as FDA’s

response to the peer-review comments, when FDA issued the Final Rule on March 18, 2020. See

Versar, Inc., Final Summary Report, External Letter Peer Review of FDA’s Quantitative

Consumer Research on Cigarette Health Warnings Required by the Family Smoking Prevention

and    Tobacco      Control    Act     (Nov.     19,    2019)     (“Peer    Review     Report”),

https://www.fda.gov/media/136124/download; 85 Fed. Reg. at 15,658. Yet FDA’s peer-review

report is dated November 19, 2019. FDA did not explain why it failed to release the report during


                                               30
          Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 31 of 92



the supplemental comment period from November 12 to November 27, 2019, when stakeholders

could have assessed and commented on this information, which criticizes FDA’s process and

conclusions.

       82.     In issuing the Final Rule, FDA also disclosed, for the first time, final versions of its

quantitative study reports. See FDA, Experimental Study on Warning Statements for Cigarette

Graphic        Health        Warnings:         Study        1        Report        (Feb.        2020),

https://www.regulations.gov/document?D=FDA-2019-N-3065-0607; FDA, Experimental Study

on Warning Statements for Cigarette Graphic Health Warnings: Study 2 Report (Feb. 2020),

https://www.regulations.gov/document?D=FDA-2019-N-3065-0841. These “final” study reports

reflect revisions FDA made in response to the peer-review comments.               Specifically, FDA

“updated” both the April 2018 and the May 2019 study reports by “adding clarifying details about

the studies’ procedure and analysis,” as well as additional citations to research that purportedly

bolstered FDA’s approach. 85 Fed. Reg. at 15,661. Though none of FDA’s revisions addressed

the significant failings with FDA’s studies, FDA’s failure to timely disclose final versions of its

central quantitative reports exemplifies FDA’s slipshod process.

       83.     On March 23, 2020, nearly one week after FDA published the Final Rule, FDA

announced the online publication of two journal articles in Nicotine & Tobacco Research reporting

the results of FDA’s April 2018 and May 2019 quantitative studies. The title pages of the articles

indicate that the journal received those articles in July 2019—before FDA published the Proposed

Rule—and accepted them on February 3, 2020. The articles contain additional discussion of the

research framework, results, and limitations of FDA’s quantitative studies that underpin its Final

Rule. But again, FDA never made these articles, or the final versions of the underlying study

reports, available for public comment.


                                                 31
         Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 32 of 92



        84.     FDA has yet to disclose other critical information. For instance, FDA has not

provided information underlying its quantitative and qualitative studies, including datasets and

transcripts of the focus-group interviews, despite repeated requests that it do so. See, e.g., King &

Spalding, Cmt., Docket No. FDA-2019-N-3065 (Sept. 9, 2019) (citing 2-year-old FOIA request

for information related to FDA’s studies). Without this information, stakeholders cannot check

the validity of FDA’s results.

        2.      FDA’s Flawed Evidentiary Basis for the Final Graphic Warnings

                a.      The Faulty Internal Studies

        85.     FDA’s process for developing its warnings primarily consisted of a series of

internal qualitative and quantitative studies performed between July 2015 and May 2019.

        86.     Even the incomplete study information FDA has disclosed undercuts FDA’s claim

that its warnings will improve consumer understanding of smoking-related health risks, especially

less-known risks. A step-by-step review of FDA’s studies shows FDA repeatedly ignored study

feedback that its chosen warnings related to well-known information, were unclear, confusing, or

unhelpful, and were shocking and disturbing.

                        1)       Qualitative Studies

        87.     FDA’s Final Rule acknowledges that FDA relied on its qualitative studies as part

of its warning-development process. According to FDA, the studies were “formative” in allowing

FDA to “refine[] and reduce[]” its proposed textual warning statements and images to the final

versions FDA promulgated. 85 Fed. Reg. at 15,661, 15,664. That makes sense: FDA’s qualitative

studies are the only studies that examined the actual warning text and images that FDA tested in

its final quantitative studies, and ultimately selected.

        88.     But FDA’s Final Rule then turns around and disavows those same qualitative

studies. FDA asserts that it “did not directly rely on these studies” in the “rulemaking itself,” and,
                                                  32
         Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 33 of 92



similarly, that the “qualitative studies are not key data relied upon by the Agency to make final

decisions about the proposed and final rules.” Id. at 15,651, 15,667. FDA further notes that the

qualitative studies “are based on small sample sizes, are not nationally representative, and do not

yield data that can be generalized.” Id. at 15,666. But again, those qualitative studies were the

only studies that informed FDA’s selection of the particular text and images to test in its

quantitative studies.   Thus, the shortcomings in FDA’s qualitative studies infect FDA’s

quantitative studies on which FDA unquestionably relies.

       89.     The results of FDA’s qualitative studies further impugn FDA’s warning-

development process. FDA’s Final Rule repeatedly asserts that its graphic warnings are purely

factual and devoid of non-essential, emotionally charged elements. See, e.g., id. at 15,646, 15,661,

15,670, 15,671. But the qualitative studies showed that participants found FDA’s warnings to be

gratuitously shocking, disturbing, or scary, and that FDA refined warning images to heighten their

emotional appeal. The studies also belie FDA’s claims that the warnings will promote consumer

understanding, as participants indicated that FDA’s chosen warnings were unhelpful, unclear, or

confusing.

       90.     July 2015 Qualitative Study of Textual Warnings:          FDA’s initial, July 2015

qualitative study gathered focus-group reactions to proposed textual warning statements and

evaluated “consumers’ awareness of the negative health consequences of cigarette smoking,” their

“comprehension of each statement, the believability of the content of each statement,” and if the

warned-against “health condition was new information to participants.” 84 Fed. Reg. at 42,767.

       91.     FDA tested textual warning statements consisting of the 9 warning statements from

the TCA, see supra ¶ 26, as well as 17 new, FDA-drafted warning statements. 84 Fed. Reg. at

42,767. Together, all of the statements covered the 13 health consequences that FDA zeroed in on


                                                33
         Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 34 of 92



at the outset of its rulemaking: cancer, heart disease and strokes, smoker lung disease, erectile

dysfunction, amputation, diabetes, blindness, addiction, death, fetal harm, benefits of quitting,

nonsmoker lung disease, and harm to children. See supra ¶ 76; July 2015 Study Rpt. Appx. G.

Based on the July 2015 study results, FDA picked 24 statements (the 9 TCA statements, the 14

FDA-drafted statements FDA tested, and one statement that FDA had never tested, involving head

and neck cancer) to refine and advance for further testing. See 84 Fed. Reg. at 42,767 & tbl.1.

       92.     FDA has yet to explain how it decided to advance those textual warning statements

given the study findings. The July 2015 study reported that “[t]he most prevalent finding across

groups and statements was the negative reaction to statements of the type ‘X causes Y’ (e.g.

‘cigarettes cause’ . . . [specific disease/ health effect]).” July 2015 Study Rpt. 52 (emphasis added).

The report indicated that participants “reasoned that these statements are not true,” because the

participants identified other causal factors, and knew that smokers did not inevitably contract the

warned-against conditions. Id. The study also concluded that respondents “were less likely to

believe” warnings that provide “new information.” Id. at 51; see also id. at 7 (“[P]articipants often

questioned the believability of some of these novel statements.”).

       93.     In line with these findings, most participants expressed that various FDA-drafted

warnings were not believable—suggesting that these warnings would not meaningfully educate

consumers. For instance, most adult participants did not believe that smoking “causes” bladder

cancer because they considered the causation language too strong. Id. at 26. Similarly, “[m]any

participants” did not believe textual warnings covering sexual dysfunction, amputation, and

diabetes. Id. at 42, 44. Yet FDA finalized the bladder cancer warning using the same definitive

causal language, and FDA’s other warnings mix up conditional language (“can harm,” “can




                                                  34
         Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 35 of 92



require,” “can cause”) with more definitive language (“causes”), without explanation. See 85 Fed.

Reg. at 15,708-09.

       94.     The July 2015 qualitative study also demonstrated that certain FDA warnings

generally did not provide new health information to participants, and thus undercut FDA’s stated

consumer-education aim. For instance, zero percent of adults found the warning “smoking during

pregnancy can stunt your baby’s growth” to contain new information. July 2015 Study Rpt. 33.

Only 2.6% of adults deemed the “tobacco smoke can harm your children” warning as providing

new information. Id. at 35. Yet FDA advanced (and ultimately finalized) both of those warnings

using virtually identical text. See 85 Fed. Reg. at 15,708. FDA’s decision inexplicably contradicts

its asserted focus on less-known risks of smoking, as well as its conclusion that certain TCA

warning statements—involving addiction, quitting, death, and nonsmoker lung disease—

“describe[] . . . better-known health consequences of smoking,” and thus “revised statements on

these conditions likely would not promote greater public understanding of the negative health

consequences of smoking.” 84 Fed. Reg. at 42,767 n.5.

       95.     March 2016 Qualitative Study of Spanish-Language Textual Warnings: FDA next

conducted a qualitative evaluation of Spanish-language cigarette warning text. In this study, 9

native Spanish speakers provided their thoughts regarding Spanish-language versions of 15

proposed textual warnings covering cancer (specifically, mouth and throat cancer, head and neck

cancer, and bladder cancer); fetal harm; harm to children; heart disease and strokes; smoker lung

disease; erectile dysfunction; amputation; diabetes; and blindness. March 2016 Study Rpt. 1-9.

This study, too, concluded:      “When the warning statements contained new information,

participants were less likely to find them believable.” Id. at 3. FDA does not discuss this study in

the Proposed Rule or the Final Rule.


                                                35
         Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 36 of 92



       96.     June 2016 Qualitative Study of Proposed Images: FDA’s June 2016 qualitative

study examined proposed “image concepts,” i.e., 24 proposed images to illustrate 10 of the 13

health conditions that FDA had decided to consider as candidates for its ultimate graphic warnings:

5 for cancer; 4 for heart disease and strokes; 2 for smoker lung disease; 2 for erectile dysfunction;

1 for amputation; 2 for diabetes; 2 for blindness; 1 for death; 3 for fetal harm; and 2 for harm to

children. See June 2016 Study Rpt. 20 (reproducing tested images). Focus-group participants

viewed the 24 images and indicated whether they found the images “clear . . . , attention-grabbing,

worth remembering, credible, and relevant,” plus whether the images “provided any new

information” about smoking-related health risks. 84 Fed. Reg. at 42,770.

       97.     The June 2016 study indicated that FDA’s proposed images were shocking,

disgusting, or fear-provoking, and gave FDA recommendations aimed at increasing the attention-

grabbing nature of the warnings by “elicit[ing] a visceral reaction,” June 2016 Study Rpt. 17:


                           •   Harm to children image – “The sadness expressed in the subject’s
                               eyes and the oxygen mask grabbed participants’ attention.” Id. at
                               22. Participants described the image as “scary,” “cruel[],” and
                               provoking “despair.” Id. at 23-24, 26. The study recommended
                               that FDA’s image “[m]aintain the look of dismay (e.g., sadness in
                               the eyes)” to grab attention. Id. at 158.


                           •   Fetal growth image – Participants described the image as
                               “heartbreaking” and “very emotional,” with one stating that the
                               image “would really creep me out.” Id. at 97. The study
                               recommended refining this image because “[p]articipants clearly
                               demonstrated an emotional connection.” Id. at 164.




                                                 36
Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 37 of 92




             •   Amputation image – Subjects found the image “very attention-
                 grabbing . . . due to the startling image of a subject with missing
                 toes and the implication of that as a result of smoking.” Id. at 126.
                 Respondents repeatedly reacted to the image because it was
                 “gross,” “powerfully disturbing,” provoked “disgust,” and had
                 “shock value.” Id. at 130.


             •   Nonsmoker lung disease image – “Participants were particularly
                 affected by the image’s harsh depiction of a body organ in the
                 palms of a surgeon,” id. at 33, and found the image “attention-
                 grabbing because of its gruesome depiction and implication of
                 death,” id. at 37. In a suggestion FDA adopted, the study
                 recommended: “[m]ak[ing] the blood on the gloves more
                 discernible” and “[k]eep[ing] the surgeon/coroner’s hands in the
                 picture, as they convey the realism of the resulting death rather
                 than a ‘medical textbook’ image” and “reinforce the undesirable
                 state of the lungs.” Id. at 159. Although the study tested this image
                 to depict smoker lung disease, FDA determined to use a similar
                 image to represent nonsmoker harm.

             •   Heart disease and strokes image – “The cut down the middle of
                 the subject’s chest was the most attention-grabbing part” of the
                 image. Id. at 81. The study recommended emphasizing the
                 incision even more as the “focal point of the image,” and FDA did
                 so. Id. at 162.



             •   Chronic Obstructive Pulmonary Disease (COPD) image – The
                 study reported that the image “was especially attention-grabbing
                 due to the sadness and pain depicted in the man’s expression.” Id.
                 at 38. The study accordingly advised FDA to “[r]etain the look of
                 misery/sadness/resignation on the man’s face.” Id. at 159.




             •   Head and neck cancer image – The “woman’s facial expression”
                 of sadness was attention-grabbing. Id. at 61. The study
                 recommended that FDA “[m]aintain the look of sadness/despair”
                 on the woman’s face. Id. at 161.




                                   37
         Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 38 of 92




                             •   Diabetes image – FDA followed study recommendations to make
                                 the “blood . . . more discernible” and “[m]ake the finger appear
                                 somewhat less ‘healthy.’” Id. at 166.




                             •   Erectile dysfunction image – After study participants found that
                                 this image and FDA’s other erectile dysfunction image were
                                 incomprehensible, FDA implemented study recommendations to
                                 “[m]ake it clear that the man’s emotion is shame.” Id. at 165.




       98.     The June 2016 study also reported that several of FDA’s images were unclear or

confusing to participants:


                             •   Cataracts image – “[M]ost participants” found the image “unclear
                                 upon initial exposure; many had to be shown the larger image for
                                 clarity,” and “[a] large number could not glean any health
                                 consequences from the image.” Id. at 143. FDA’s study thus
                                 classified this image as a “[h]igh confusion image[]” that “received
                                 ‘low’ scores on both subject and message clarity.” Id. at 156.

                             •   Amputation image – Participants observed missing toes, “but the
                                 reason why or how was unclear.” Id. at 126. The study concluded
                                 “many will not associate [the image] with circulatory
                                 complications . . . without the text warning.” Id. at 166.




                             •   Chronic Obstructive Pulmonary Disease (COPD) image –
                                 Participants identified that the depicted man “has a breathing
                                 problem,” without knowing the condition. Id. at 39.




                                                  38
         Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 39 of 92




                            •   Heart disease and strokes image – The image struck participants
                                as “unclear,” for instance, because “[s]ome thought the subject
                                might have lung cancer, while others thought the subject needed
                                heart surgery.” Id. at 77. FDA’s study thus classified this image
                                as a “[h]igh confusion image[]” that “received ‘low’ scores on both
                                subject and message clarity.” Id. at 156.

                            •   Head and neck cancer image – When shown this image,
                                participants had “some confusion about what the protrusion was.”
                                Id. at 61. The study recommended that FDA delete the image since
                                “[i]t wasn’t clear what the message was even when the tumor was
                                identified.” Id. at 161.



                            •   Diabetes image – Participants characterized the image as “unclear”
                                and “confusing,” with one noting that the image depicts
                                “[u]nhealthiness,” but “I have no idea why” or “how.” Id. at 123.




        99.     The June 2016 study again confirmed that several of FDA’s images (the harm to

children image, the blackened-lung image depicting smoker lung disease, the image of the man

with the nasal cannula depicting chronic obstructive pulmonary disease, and the image of the baby

on a scale to represent fetal harm) did not provide participants with “any new information,”

contrary to FDA’s consumer-education aim. See id. at 25, 33, 38, 94.

        100.    Finally, study participants deemed other images unbelievable or unrealistic. See,

e.g., id. at 121 (“[M]any questioned the credibility of [the] message” conveyed by the diabetes

image.). In line with other study findings, the June 2016 study identified the presentation of “new

information” and “alternative” causal “explanation[s]” as factors that “appeared to lessen image

credibility.” Id. at 17; see id. (reporting that those factors applied to erectile dysfunction, diabetes,

harm to children, and bladder cancer images, among others).


                                                   39
           Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 40 of 92



          101.   FDA nonetheless retained all of these concepts for further testing. FDA either

selected and refined the tested images or generated new images to illustrate the same conditions it

had already picked. Compare June 2016 Study Rpt. 20, with April 2018 Qualitative Study Rpt.

Appx. I tbl.2. For example, FDA abandoned both of its proposed erectile dysfunction images (i.e.,

the groin area of a headless body crouched in pain, and a scene of a man being comforted by a

nurse).




Study recommendations suggested FDA instead depict a “man and a woman who have an intimate

relationship in a bedroom” and “[m]ake it clear that the man’s emotion is shame, not fatigue or

body aches.” June 2016 Study Rpt. 165. FDA did just that: it replaced those images with the

final erectile dysfunction image, which depicts a man sitting on the edge of a bed with a hand on

his forehead with a woman’s head on a pillow behind him.




          102.   April 2018 Qualitative Study of Text-Image Pairings:         FDA’s April 2018

qualitative study tested proposed warnings pairing text and images for the first time. FDA paired

24 textual warning statements—9 generic TCA statements and 15 FDA-drafted statements—with

either 1, 2, or 3 potential corresponding images. These proposed graphic warnings all pertained


                                                40
         Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 41 of 92



to the 13 smoking-related health risks FDA had selected at the outset. See April 2018 Qualitative

Study Rpt. 11. This qualitative study also included new graphics for addiction and quitting that

FDA had not tested before.

       103.    Participants viewed proposed warning images alone, as well as paired with textual

statements, and evaluated the images and pairings for clarity, accuracy, believability, and whether

they provided new information. See id. at 3. Several warnings scored very low on those metrics.

       104.    The April 2018 qualitative study again confirmed that many of FDA’s chosen

images provoked emotional reactions, such as shock, disgust, or fear:


                          •   Harm to children image – The image “conveys the severity” of
                              harm to the child with “the mask, dark circles under his eyes and
                              pale skin.” Id. at 16.




                          •   Amputation image – “The idea of losing limbs scares some
                              participants and grabs their attention.” Id. at 68.




                          •   Diabetes image – Participants generally “discussed the fingernails
                              being yellow, crusty, discolored or dirty,” suggesting visceral
                              reactions. Id. at 64. The study recommended reducing the amount
                              of blood (“too much blood”), but FDA apparently did not accept
                              that recommendation. Id.


       105.    Participants also deemed FDA’s warnings confusing, unclear, or unhelpful for

myriad reasons:




                                                41
Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 42 of 92




             •   Harm to children image – “Some participants stated that it was
                 unclear what was wrong with the child. Without additional
                 information, participants would not know that the image is
                 associated with smoking.” Id. at 14.



             •   Amputation image – The study reported that “[t]he cause of the
                 foot problem is unclear,” the “image is confusing on its own,” and
                 “[t]he connection to smoking is not clear.” Id. at 67.




             •   Chronic Obstructive Pulmonary Disease (COPD) image –
                 Participants expressed “some confusion about the oxygen tubes.”
                 Id. at 40.




             •   Nonsmoker lung disease image – “It is not clear why the person
                 is holding the lungs or whether they had just been removed or were
                 going to be put in someone’s body.” Id. at 41.




             •   Heart disease and strokes image – “Many participants were
                 confused about the scar and the tubes” and the “type of surgery”
                 involved. Id. at 59.




             •   Bladder cancer image – Only “[s]ome participants said that there
                 was blood in the urine,” and then, only after seeing an image of
                 “blood in a toilet, which may have influenced responses.” Id. at
                 34-35.




                                  42
         Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 43 of 92




                           •   Diabetes image – “Some participants didn’t know what the rating
                               (‘175’) meant (whether it was high or low)”; others questioned
                               whether the number was representative or age-related. Id. at 64.




                           •   Erectile dysfunction image – “Many participants agreed that
                               without the words, it was difficult to know what the image was
                               depicting,” and gave a “wide variety of interpretations for this
                               image,” such as “[t]he couple could have a strained relationship,”
                               or “[t]he woman is in ‘la la land,’” or “[s]tress/depression.” Id. at
                               70.

       106.    FDA tested 2 images illustrating fetal harm. FDA paired each image with 3

different textual statements, for a total of 6 discrete text-image pairings. See id. at 26. The study

reported that these proposed warnings imparted new information to only a “few” participants. Id.

at 23. And study participants overwhelmingly responded that, out of FDA’s proposed graphic

warnings, FDA’s image of a baby on a scale with a message that smoking stunts fetal growth was

the least informative pairing (with only 0.6% favoring it). Id. at 26.




FDA finalized that graphic warning anyway. So too, few participants preferred FDA’s proposed

graphic warnings for nonsmoker lung disease (9.4%), chronic obstructive pulmonary disease

(5.9%), head and neck cancer (5.9%), and bladder cancer (1.8%). Id. at 37, 47.




                                                 43
         Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 44 of 92




FDA nonetheless finalized those graphic warnings as well.

       107.    Participants deemed other warnings unbelievable or unrealistic. Some participants

noted that the harm to children image “is not a realistic outcome of secondhand smoke.” Id. at 16.

Participants viewing the head and neck cancer warning image “thought the lump was too large to

be realistic,” with one noting “a person would have a tumor removed before it became that large.”

Id. at 30. Participants similarly questioned the realism of the photo in the heart disease and strokes

image, noting that “the man would unlikely be able to stand immediately after surgery.” Id. at 59.




Again, FDA finalized these warnings.

       108.    Indeed, FDA advanced all of these graphic warnings, unchanged, for further study,

and did not reassess its selection of which 13 categories of health conditions to feature. Id. at 26.

FDA thus moved forward to quantitative testing with warnings targeting the same 13 categories
                                             44
         Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 45 of 92



of health information it inexplicably pre-selected: cancer; heart disease and strokes; smoker lung

disease; erectile dysfunction; amputation; diabetes; blindness; addiction; death; fetal harm;

quitting; nonsmoker lung disease; and harm to children.

                       2)      Quantitative Studies

       109.    The Final Rule relies almost entirely on two FDA quantitative studies that are

replete with methodological flaws and that fail to support FDA’s graphic-warnings requirements.

       110.    April 2018 Quantitative Study of Warning Text: FDA’s first quantitative study

examined 15 FDA-drafted textual warning statements. See RTI Int’l, Experimental Study on

Warning Statements for Cigarette Graphic Health Warnings: Study 1 Report (Apr. 2018) (“April

2018 Quantitative Study Rpt.”). Study participants compared the FDA-drafted statements with

the TCA’s 9 textual warnings so that FDA could evaluate which of its statements would “promote

greater public understanding” of smoking-related health risks. 85 Fed. Reg. at 15,658.

       111.    Together, the 9 TCA warnings and 15 FDA-drafted warnings spanned the same 13

health-information categories that FDA identified prior to its initial study in 2015, see 84 Fed. Reg.

at 42,767 tbl.1:

   •   Cancer – FDA tested 4 warnings relating to cancer, comprising the TCA’s generic cancer

       warning (“Cigarettes cause cancer”), as well as 3 FDA-drafted warnings (“Smoking causes

       mouth and throat cancer,” “Smoking causes head and neck cancer,” and “Smoking causes

       bladder cancer, which can lead to bloody urine”).

   •   Heart disease and strokes – FDA tested 2 warnings related to heart disease and strokes,

       comprising the TCA’s generic heart disease and strokes warning (“Cigarettes cause strokes

       and heart disease”), as well as 1 FDA-drafted warning (“Smoking can cause heart disease

       and strokes by clogging arteries”).


                                                 45
     Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 46 of 92



•   Smoker lung disease – FDA tested 3 warnings relating to smoker lung disease, comprising

    the TCA’s generic smoker lung disease warning (“Cigarettes cause fatal lung disease”), as

    well as 2 FDA-drafted warnings (“Smoking causes COPD, a lung disease that can be fatal,”

    and “Smoking causes serious lung diseases like emphysema and chronic bronchitis”).

•   Fetal harm – FDA tested 4 warnings relating to fetal harm, comprising the TCA’s generic

    fetal harm warning (“Smoking during pregnancy can harm your baby”), as well as 3 FDA-

    drafted warnings (“Smoking during pregnancy causes premature birth,” “Smoking during

    pregnancy stunts fetal growth,” and “Smoking during pregnancy causes premature birth

    and low birth weight”).

•   Harm to children – FDA tested 2 warnings relating to harm to children from secondhand

    smoke, comprising the TCA’s generic harm to children warning (“Tobacco smoke can

    harm your children”), as well as 1 FDA-drafted warning (“Secondhand smoke causes

    respiratory illnesses in children, like pneumonia”).

•   Erectile dysfunction – The TCA does not contain a warning relating to erectile

    dysfunction. FDA tested 1 FDA-drafted statement for this condition (“Smoking reduces

    blood flow, which can cause erectile dysfunction”).

•   Amputation – The TCA does not contain a warning relating to amputation. FDA tested 1

    FDA-drafted statement for this condition (“Smoking reduces blood flow to the limbs,

    which can require amputation”).

•   Diabetes – The TCA does not contain a warning relating to diabetes. FDA tested 1 FDA-

    drafted statement for this condition (“Smoking causes type 2 diabetes, which raises blood

    sugar”).




                                             46
         Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 47 of 92



   •   Blindness – The TCA does not contain a warning relating to blindness. FDA tested 2

       FDA-drafted statements for this condition (“Smoking causes age-related macular

       degeneration, which can lead to blindness,” and “Smoking causes cataracts, which can lead

       to blindness”).

   •   Addiction – FDA tested the TCA’s generic warning relating to addiction (“Cigarettes are

       addictive”).

   •   Death – FDA tested the TCA’s generic warning relating to death (“Smoking can kill you”).

   •   Quitting – FDA tested the TCA’s generic warning relating to quitting (“Quitting smoking

       now greatly reduces serious risks to your health”).

   •   Nonsmoker lung disease – FDA tested the TCA’s generic warning relating to nonsmoker

       lung disease (“Tobacco smoke causes fatal lung disease in nonsmokers”).

       112.    The study tested the FDA-drafted statements against their TCA counterparts—e.g.,

it compared FDA’s bladder cancer warning to the TCA’s generic cancer warning, FDA’s “stunts

fetal growth” warning to the TCA’s generic warning that smoking “can harm your baby,” and so

forth. The study tested the 5 FDA-drafted statements that do not have a TCA counterpart

(amputation, erectile dysfunction, diabetes, and 2 for blindness) against randomly selected TCA

statements. See id. at 42,768.

       113.    FDA’s study suffered from at least two serious design flaws that undercut its utility.

See Altria Cmt. 34-36.

       114.    First, the study’s non-representative sample limits the applicability of its findings.

85 Fed. Reg. at 15,663. The sample comprised 2,505 participants, including adolescents (half of

whom had never smoked), younger adult (aged 18 to 24) current smokers, and older adult (aged

25 years and older) current smokers. 84 Fed. Reg. at 42,767. Study organizers recruited all of the

                                                47
         Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 48 of 92



participants via email. The study was not “nationally representative,” and its results cannot be

generalized to the population beyond the study sample. See 85 Fed. Reg. at 15,663.

       115.    Second, FDA’s study failed to employ meaningful controls. FDA did not control

for the difference in length or specificity between the TCA’s generic statements and the FDA-

drafted statements. FDA thus failed to account for the fact that “survey respondents may

artificially inflate self-reported measures of ‘learning’ or ‘new information’ by conflating

specificity and length of the new statements with new knowledge.” Altria Cmt. 34. In addition, 5

of FDA’s new warnings (covering erectile dysfunction, amputation, and diabetes, and 2 warnings

about conditions causing blindness), had no TCA counterparts, which made the study likely to

overstate FDA’s desired results. FDA acknowledged as much, noting that randomly comparing

these new statements to unrelated TCA statements “may have resulted in larger effects for these

‘new content’ statements.” 84 Fed. Reg. at 42,769 n.8. Yet FDA never controlled for that

distortion. See Altria Cmt. 34.

       116.    Moreover, FDA’s unexplained selection of study criteria, and FDA’s arbitrary

choice to preference some outcomes over others, significantly undermine the study’s value for a

number of reasons.

       117.    First, FDA provided scant justification for its selection of what it chose to measure:

   •   New information – “Whether the warning statement was new information to participants”;

   •   Self-reported learning – “Whether participants learned something from the warning

       statement”;

   •   Thinking about risks – “Whether the warning statement made participants think about the

       health risks of smoking”;

   •   Believability – “Whether the warning statement was believable”;


                                                48
         Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 49 of 92



   •   Informativeness – “Whether the warning statement was informative”;

   •   Factualness – “Whether the warning statement was perceived to be a fact or an opinion”;

   •   Health beliefs – “Whether participants reported beliefs linking smoking and the health

       consequences in the warning statement.”

84 Fed. Reg. at 42,768. As the list indicates, though FDA’s study purported to measure consumer

understanding, the study did not attempt to assess actual comprehension or understanding (e.g.,

questions asking participants to correctly identify health information as true or false). Without

such objective measures, FDA could not and did not evaluate whether participants accurately

understood the relevant health information, or instead came away with misimpressions regarding

the warned-against risks. See Altria Cmt. 34-35.

       118.    Second, FDA inexplicably prioritized two study measures—“new information” and

“self-reported learning”—over all of the others. FDA advanced those warnings that showed

significant increases in both of those measures, no matter how the warnings fared on the other

study outcomes. 84 Fed. Reg. at 42,769. FDA apparently “determined that the scientific literature

demonstrates” that those outcomes are “most predictive” of greater public understanding because

“[m]easuring whether information is new helps identify opportunities to improve understanding

through increased awareness.” Id. at 42,769; 85 Fed. Reg. at 15,643. FDA has not explained or

adequately supported its conclusion that “new information” and “self-reported learning” are the

outcomes “most predictive” of understanding. See infra ¶ 136. To the contrary, the record shows

that many of FDA’s other measures are just as probative, if not more so, of understanding and the

efficacy of warnings. See infra ¶ 128. And FDA’s assertion that “people are more likely to pay

attention to information that is new,” 84 Fed. Reg. at 42,769, runs contrary to significant evidence




                                                49
         Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 50 of 92



that consumers are more likely to reject new information as unbelievable or lacking credibility.

See, e.g., supra ¶ 95; infra ¶ 136.

       119.    Third, FDA’s final warning statements did not perform well on the measures FDA

chose to minimize:

   •   Thinking about risks – 6 of FDA’s 11 final warning statements—covering head and neck

       cancer, bladder cancer, fetal growth, heart disease and strokes, diabetes, and cataracts—

       did not demonstrate statistically significant improvements in “thinking about health risks”

       as compared to the TCA warnings.            Another—the erectile dysfunction warning

       statement—prompted participants to indicate that they were significantly less likely to

       think about the relevant health risk. April 2018 Quantitative Study Rpt. 3-8-3-9 (69-70) 3

       & tbl.3-5; see Altria Cmt. 36.

   •   Informativeness – 8 of FDA’s 11 final warning statements—covering head and neck

       cancer, bladder cancer, fetal growth, heart disease and strokes, erectile dysfunction,

       amputation, diabetes, and cataracts—failed to demonstrate statistically significant

       improvements in informativeness as compared to the TCA warnings.               April 2018

       Quantitative Study Rpt. 3-11 (72) & tbl.3-6.

   •   Factualness – 6 of FDA’s 11 final warning statements—covering head and neck cancer,

       bladder cancer, erectile dysfunction, amputation, diabetes, and cataracts—were rated as

       significantly less factual than the TCA warnings. See id. at 3-12 (73) & tbl.3-7.




3 BecauseFDA’s quantitative study reports are not consecutively paginated, citations contain the
PDF page number in parentheses.
                                              50
         Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 51 of 92



   •   Believability – 6 of FDA’s 11 final warning statements—covering head and neck cancer,

       bladder cancer, erectile dysfunction, amputation, diabetes, and cataracts—were ranked as

       significantly less believable than the TCA warnings. Id. at 3-9 (70) & tbl.3-6.

FDA’s choice to minimize the importance of those measures, rather than justify its decision to

advance warnings that flunked them, smacks of post-hoc rationalization.

       120.   May 2019 Quantitative Study of Proposed Graphic Warnings: This final study was

the only one that evaluated FDA’s proposed graphic warnings. The study compared the 4 text-

only Surgeon General’s warnings as they currently appear on packaging and advertising to FDA’s

16 proposed graphic warnings printed in color on 50% of a mock package or 20% of a mock

advertisement. See RTI Int’l, Experimental Study of Cigarette Warnings: Study 2 Report (May

2019) (“May 2019 Study Rpt.”); 84 Fed. Reg. at 42,771 tbl.2.

       121.   The study was web-based, and consisted of three sessions. In the first session,

participants answered a series of questions about their beliefs regarding the health consequences

of smoking. The phrasing of these health-belief questions was “derived directly from the text of

the proposed graphic health warnings.” Altria Cmt. 34. Participants next viewed their assigned

warning: one of the Surgeon General’s warnings for the control group participants, or one of

FDA’s proposed graphic warnings for treatment group participants. Participants then judged their

warnings based on several criteria, see infra ¶ 126. In the second session, 1-2 days later,

participants viewed the same warning as before, and answered the same health-belief questions.

Fourteen days later, participants completed the third session, in which they again answered the

same health-belief questions as well as a question measuring warning recall. See 84 Fed. Reg. at

42,771-72.




                                               51
         Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 52 of 92



       122.    Like FDA’s first quantitative study, serious design and methodological flaws

plagued this study.

       123.    First, FDA again used a non-representative sample, which means the study’s results

cannot be reliably applied to the general population.       The study sample comprised 9,760

participants, including adolescents, younger adult (aged 18 to 24) current smokers and

nonsmokers, and older adult (aged 25 years and older) current smokers and nonsmokers. Id. at

42,771. Study participants volunteered primarily through online and social media platforms.

FDA’s study sample thus was not “nationally representative,” and its results are not generalizable.

85 Fed. Reg. at 15,660.

       124.    Second, the study did not assess differences between the various demographic

groups comprising the sample. That failure makes it impossible to know, for example, whether

adult smokers reacted differently to the proposed warnings than did adult nonsmokers.

       125.    Third, FDA did not control for key variables. For example, FDA did not control

for the prospect that participants would view the graphic warnings as relaying new information

solely because they are bigger, colorful, and in a different format than existing warnings. See

Altria Cmt. 34. Nor did FDA test the new text and images separately, or evaluate the effect of

smaller-sized graphic warnings. See id.; 85 Fed. Reg. at 15,650, 15,664.

       126.    In addition, FDA chose and prioritized study outcomes in a manner even more

arbitrary than in its qualitative studies. FDA measured the following outcomes:

   •   New information – “Whether the warning was new information to participants”;

   •   Self-reported learning – “Whether participants learned something from the warning”;

   •   Thinking about risks – “Whether the warning made participants think about the health

       risks of smoking”;


                                                52
         Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 53 of 92



   •   Perceived informativeness – “Whether the warning was perceived to be informative”;

   •   Perceived understandability – “Whether the warning was perceived to be understandable”;

   •   Perceived factualness – “Whether the warning was perceived to be a fact or an opinion”;

   •   Health beliefs – “Whether participants reported beliefs linking smoking and each of the

       health consequences presented in the warning”;

   •   Perceived helpfulness – “Whether the warning was perceived to help participants

       understand the negative health effects of smoking”;

   •   Attention – “Whether the warning grabbed their attention”;

   •   Recall – “Whether the warning was recalled.”

85 Fed. Reg. at 15,658-59.

       127.   First, FDA omitted measures that are highly relevant to its asserted inquiry into

consumer understanding:

   •   Actual comprehension – FDA again failed to test actual comprehension or understanding

       of the warnings. That failure makes it impossible to assess what information participants

       took from the graphic warnings, much less whether participants came away with an

       “accurate” understanding of the relevant health risks. Id. at 15,648.

   •   Believability – FDA inexplicably declined to assess believability, even though it measured

       that factor as part of its first quantitative study. FDA’s omission of believability is notable

       in light of significant literature indicating that warning believability and credibility are

       closely linked to whether consumers will accept warnings. See infra ¶ 136.

   •   Emotional impact – FDA also did not assess the emotional impact of its graphic warnings.

       That is so despite research indicating that consumers—and especially current smokers—



                                                 53
         Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 54 of 92



       tend to reject or avoid warnings that evoke emotions like fear or disgust. See Altria Cmt.

       41-42.

       128.     Second, FDA again inexplicably prioritized “new information” and “self-reported

learning” as the measures most predictive for “the task of identifying which of the cigarette health

warnings increase understanding of the negative health consequences of cigarette smoking.” 84

Fed. Reg. at 42,772; see 85 Fed. Reg. at 15,658. As before, FDA’s prioritization of these two

measures lacks support in the scientific literature. See infra ¶ 136. It also overlooks other

measures directly undercutting its decision:

   •   Factualness – Participants considered 7 of FDA’s 11 final graphic warnings—covering

       nonsmoker lung disease, head and neck cancer, bladder cancer, erectile dysfunction,

       amputation, diabetes, and cataracts—significantly less factual than the Surgeon General’s

       warnings. May 2019 Study Rpt. 3-6 (102) & tbl.3-3; see Altria Cmt. 37.

   •   Health beliefs – 5 of FDA’s 11 final graphic warnings—covering heart disease and strokes,

       smoker lung disease, erectile dysfunction, harm to children, and fetal harm—did not

       meaningfully affect participants’ health beliefs after repeated exposure. May 2019 Study

       Rpt. 3-14-3-15 (110-11), tbl.3-7 & 3-16 (112) tbl.3-8; see Altria Cmt. 37. Five more

       warnings—covering diabetes, head and neck cancer, cataracts, bladder cancer, and

       amputation—had small effects that diminished, rather than grew, over time. See May 2019

       Study Rpt. 3-10-3-11 (106-07), 3-13-3-15 (110-11). That result contradicts FDA’s claims

       that the warnings’ efficacy will increase over time as individuals “integrate new

       information into their existing belief system.” 85 Fed. Reg. at 15,663.

       129.     FDA used the quantitative study—in particular, its two preferred outcomes of

“self-reported learning” and “new information”—to winnow down the 16 tested graphic warnings


                                                54
         Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 55 of 92



to the 13 graphic warnings FDA proposed to finalize. FDA eliminated only the 3 warnings related

to addiction, death, and the health benefits of quitting, compare 84 Fed. Reg. at 42,767 tbl.1, with

id. at 42,771 tbl.2. FDA concedes that those 3 warnings all contain well-known information. Id.

at 42,767 n.5.

       130.      The evolution of each of FDA’s warnings highlights irrational and unexplained

choices throughout FDA’s “science-based” approach. For convenience, Plaintiffs attach a chart at

the end of this Complaint detailing each individual warning’s shortcomings, including their

potential to mislead, which Plaintiffs incorporate and allege as though set forth fully herein.

       131.      Peer-Review Report of Quantitative Studies: The peer-review report of FDA’s

April 2018 and May 2019 quantitative studies (referred to in the report as “Study 1” and “Study

2,” respectively), which is dated during the reopened comment period but FDA released only after

issuing the Final Rule, confirms that FDA’s quantitative studies are unsound.

       132.      FDA’s Final Rule claims that the peer reviewers “concluded that the studies were

strong and that ‘both studies are very well done in terms of design and data analysis’ and

‘appropriate to address the study’s [sic] purpose.’” 85 Fed. Reg. at 15,661.

       133.      In fact, the peer reviewers harshly criticized the design of FDA’s quantitative

studies, as well as FDA’s decision-making process more broadly, along many of the same lines

discussed above.

       134.      First, the peer reviewers pointed out numerous methodological and design flaws

that call into question the studies’ reliability and probative value:

   •   Non-representative samples – Reviewers critiqued the studies’ non-representative sample

       composition, and the resulting “potential biases and limits to generalizability,” with one

       noting that the studies’ “sampling frame is a significant weakness for this research.” Peer


                                                  55
     Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 56 of 92



    Review Report 40, 44 (Reviewer 4); see also, e.g., id. at 21 (Reviewer 2) (noting

    “[c]oncerns about generalizability); id. at 28 (Reviewer 3) (“The justification for this

    distribution” of study sample “is not clear . . . .”). Reviewers expressed particular concern

    with the May 2019 quantitative study’s inclusion of adult nonsmokers, which prevented

    FDA from assessing whether the warnings had a differential effect on smokers, who are

    their “intended audience.” Id. at 57 (Reviewer 6); see id. at 21 (Reviewer 2) (“[I]t is not

    clear why adult nonsmokers were included.”); id. at 52 (Reviewer 5) (“I am puzzled why

    non-smoking adults were studied. Why would you want to ask a 60- or 70-year-old non-

    smoker what they think about these warning labels? There is almost no chance that they

    will become a smoker.”). Reviewers also highlighted the May 2019 study’s differential

    “attrition” rate for smokers—i.e., the fact that smokers dropped out of the latter phases of

    the study at higher rates than did nonsmokers—which risks skewing the sample towards

    individuals who already possess strong beliefs regarding the “negative health

    consequences” of smoking and thus “overstat[ing]” the warnings’ effectiveness. Id. at 35

    (Reviewer 3); see also, e.g., id. at 22 (Reviewer 2) (noting “meaningful attrition” by

    “smoking status over time”); id. at 43 (Reviewer 4) (“the attrition rate” is “very

    problematic”).

•   Participant priming – Several reviewers noted their concern that the studies, by exposing

    participants to “pretest measures of negative health consequences,” were likely to have

    primed participants to reach FDA’s preferred results. Id. at 33 (Reviewer 3); see also, e.g.,

    id. at 32 (“[W]e never ask the key outcome measures at baseline BEFORE the messages to

    be processed as we believe that that distorts how content is handled—priming, focusing,




                                             56
         Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 57 of 92



       differential attention, etc.”); id. at 60 (Reviewer 6) (“[T]here might be a priming effect of

       the health belief assessment for those participants in the treatment condition.”).

   •   Lack of meaningful controls – Reviewers pointed out the weaknesses in the way in which

       FDA’s studies compared the control-group warnings (the TCA textual statements in the

       April 2018 study and the Surgeon General’s warnings in the May 2019 study) against the

       new FDA-drafted textual statements and graphic warnings. One reviewer, for example,

       critiqued the May 2019 study for analyzing all of the control-group participants who

       viewed Surgeon General’s warnings together, rather than “test[ing] differences between

       specific [Surgeon General’s] warnings and [graphic-health warnings] that are most

       comparable.” Id. at 21 (Reviewer 2). Another pointed out that FDA’s choice to test the

       longer, more specific textual warnings and graphic warnings against the generic TCA or

       text-only Surgeon General’s warnings “could easily overstate the effectiveness of the new”

       warnings, especially in those instances where FDA’s new warnings did not have content

       “comparable” to the old warnings. Id. at 27 (Reviewer 3).

       135.    Second, reviewers criticized the way in which FDA purported to assess consumer

understanding in both studies. Several reviewers noted that FDA’s approach and chosen measures

of understanding appeared to lack support in both existing research and theory. See, e.g., id. at 5

(Reviewer 1) (noting “the lack of an appropriate theoretical framework” for research and absence

of a “rationale for including the other two primary aims and the four secondary aims”); id. at 23

(Reviewer 2) (“The lack of an overarching framework for and validity of the outcomes assessed

makes it challenging to interpret results . . . . The current explanation is neither based in empirical

evidence nor theory.”); id. at 43 (Reviewer 4) (“[T]he study needs greater levels of conceptual and

empirical motivation . . . .”). Reviewers deemed FDA’s approach “novel,” “underdetermined,”


                                                  57
         Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 58 of 92



and akin to “post-hoc rationalization.” Id. at 7 (Reviewer 1); id. at 12, 14 (Reviewer 2); see also

id. at 25 (Reviewer 3) (“I am concerned that the measures deployed—perceived novelty and

awareness—are not convincing measures of the underlying constructs that the research is

targeting.”).

        136.    Third, reviewers took particular issue with FDA’s prioritization of certain outcomes

and complete failure to test others:

    •   Arbitrary prioritization of “new information” and “self-reported learning” – Reviewers

        criticized FDA’s apparent prioritization of the outcomes of “new information” and “self-

        reported learning.” Reviewers deemed FDA’s focus on those two measures “arbitrary,”

        “not convincing,” and “odd,” among other things. Id. at 14 (Reviewer 2); id. at 25, 27

        (Reviewer 3); see also id. at 12 (Reviewer 2) (noting “concerns about designating some

        measures as secondary without any theoretical or empirical justification”). Reviewers also

        noted the tension between FDA’s focus on new information and research regarding the

        believability of warnings, with one stating that “simply put, new is not necessarily

        acceptable; new is often less believable and that’s borne out here.” Id. at 28 (Reviewer 3);

        see also id. at 14 (Reviewer 2).

    •   Failure to assess warning credibility and factualness – Reviewers also faulted FDA’s

        final quantitative study for omitting consideration of whether the proposed warnings were

        believable or credible, noting that the issue was “crucially important” to understanding

        whether the warnings would be effective. Id. at 28 (Reviewer 3); see also, e.g., id. at 27-

        30, 33; id. at 14 (Reviewer 2) (questioning why FDA did not treat “credibility” measures,

        including “factuality,” as “primary, especially given that the messages are mostly about

        less well-known smoking-related outcomes”). One reviewer was confounded as to why


                                                 58
         Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 59 of 92



       FDA dropped the believability measure from the May 2019 quantitative study after testing

       it in the April 2018 quantitative study. See id. at 34 (Reviewer 3) (“What happened to

       believability?”); id. at 33 (“The believability criterion was not included in [the May 2019]

       study and that is problematic.”).

   •   Failure to assess actual measures of comprehension or recall – Reviewers also noted that

       FDA’s use of “self-reported” measures, as opposed to other “confirmed” measures, was an

       additional “limitation” of the studies. Id. at 21 (Reviewer 2); see id. at 28 (Reviewer 3) (“I

       am also not a fan of self-reported learning nor of novelty—that is awareness—as a

       criterion.”).

       137.    Fourth, FDA’s decision-making and use of the study results perplexed reviewers.

Multiple peer reviewers expressed confusion about FDA’s process for generating its tested

warnings. See id. at 26 (Reviewer 3) (“[T]his reviewer was a bit perplexed about the sources and

topics that generated the new warnings.”); id. at 44 (Reviewer 4) (“[T]he development process for

the graphic images needs to be more clearly described. What was the formative testing process

that went into designing and then finally choosing those images? What was the charge given to

the designer that developed those images?”). Reviewers also did not understand how FDA

incorporated the studies’ results. See id. at 18 (Reviewer 2) (“Looking at the data for the revised

statement on erectile dysfunction, for example, it generates more knowledge but lower thinking

about risks and lower believability—which would recommend against its use.”); id. at 19 (“[T]here

is no justification for the selection of stimuli for Study 2.”); id. at 33 (Reviewer 3) (“What led to

the choices of the 16 given the results of the prior study? Why not stay with the original set? Why

drop back to some of the previous warnings in the tested set? How do the texts developed from

Study 1 play into the selections for Study 2? What did I miss?”); id. at 44 (Reviewer 4) (“The


                                                 59
         Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 60 of 92



present study is linked to the former study [in April 2018] but it does not appear as though the

results of that former study were used to inform the stimuli choice in the present study.”).

       138.    The peer reviewers’ significant critiques of FDA’s methodology and chosen

outcomes came far too late for FDA to properly address them. FDA admitted as much in its

response to the peer reviewers’ comments, also released with the Final Rule, stating that its studies

were “complete,” and thus that it was “unable to include new measures.” FDA’s Response to Peer

Review Report 8 (Feb. 4, 2020), https://www.fda.gov/media/136887/download. FDA instead

responded to the peer review report by adding a brief literature review, as well as other “clarifying

details,” to the study reports. 85 Fed. Reg. at 15,661. FDA published revised versions of the study

reports along with the Final Rule. Id. FDA thus did not publicly disclose the final versions of its

quantitative study reports, or the newly cited literature within them, during the notice-and-

comment process. In any event, FDA’s surface-level revisions of the study reports could not

rectify the many issues with the studies’ design, execution, and failure to assess important

measures of consumer comprehension and warning credibility.

                   b.      Inapposite Studies of Different Graphic Warnings

       139.    FDA’s other basis of support for its graphic warnings is scientific literature

examining different graphic-health warnings, including “numerous non-U.S. studies” assessing

the efficacy of graphic cigarette warnings. 84 Fed. Reg. at 42,763; see id. at 42,789-96.

       140.    FDA cites the non-U.S. studies as supporting “the role of pictorial cigarette

warnings in generally promoting understanding of the negative health consequences of smoking.”

85 Fed. Reg. at 15,657. Only one of the four non-U.S. countries (Canada) evaluated in the studies

FDA primarily cites for that proposition had pictorial warnings at the time. See Altria Cmt. 38-

39. Further, those studies examined substantively different warnings and recognized that “[l]evels

of effectiveness differ across countries, even for very similar health warnings.” Id. at 38 (quoting
                                                 60
         Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 61 of 92



Reference 39, Hammond 2011 at 334); see 84 Fed. Reg. at 42,762-65. Yet FDA simply assumes

that the effects of proposed warnings in other countries would be similar in the United States. See

Altria Cmt. 38.

       141.     In other areas of tobacco regulation, FDA has expressed skepticism about the

applicability of non-U.S. data to a U.S. context. In a rule setting forth requirements for applications

under the Premarket Tobacco Product pathway, see 21 U.S.C. § 387j, FDA stated that, in order to

rely on foreign studies, applications “should provide a scientific rationale for why the results of

the study can be generalized to other demographic groups that are representative of the U.S.

population as [a] whole.”        Premarket Tobacco Product Applications and Recordkeeping

Requirements, 84 Fed. Reg. 50,566, 50,600 (Sept. 25, 2019) (to be codified at 21 C.F.R. pts. 1100,

1107, and 1114). FDA has not reconciled its reliance on foreign studies with that directive.

           3.      FDA’s Uncertain Implementation Process

       142.     Despite receiving multiple comments flagging significant implementation

problems, FDA’s Final Rule ignores major difficulties in implementing the Final Rule’s graphic-

warnings regime.

       143.     First, the Final Rule’s requirements for distributing the graphic warnings on

packaging and advertising will necessitate significant changes in manufacturers’ printing

processes for which FDA has not adequately accounted. The Final Rule requires manufacturers

to rotate the 11 graphic warnings “randomly” and “equally” throughout the year on cigarette

packaging, and in “alternating sequence” every 3 months for advertisements. 85 Fed. Reg. at

15,686. Further, manufacturers must submit implementation plans to FDA for pre-approval, or

manufacturers cannot sell or advertise their products when the Rule’s requirements take effect. Id.

at 15,690, 15,694. Those plans must describe how manufacturers intend to satisfy the Rule’s


                                                  61
         Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 62 of 92



random-and-equal requirements for packaging and the quarterly rotation requirement for

advertising. Id. at 15,690.

       144.    Plaintiffs and other manufacturers described the “extremely difficult” and

expensive changes they would need to make in order to implement the warning-distribution

requirements, and explained how requiring an odd, prime number of warnings would make those

changes and associated costs even greater. Altria Cmt. 13; see id. at 13-26; Liggett Cmt. 5-10.

The Final Rule states that FDA “recognize[d] and underst[ood] the difficulties” manufacturers face

when implementing the warning-distribution requirements with an odd, prime number of

warnings. 85 Fed. Reg. at 15,691. Yet FDA promulgated 11 warnings, another odd, prime

number, anyway.

       145.    FDA signaled that it would help account for the resulting difficulties by allowing

manufacturers “some flexibility” when implementing the random-and-equal requirements. Id. But

FDA’s Final Rule did not address what level of deviation would be permitted, instead stating that

FDA would “discuss these concerns” with manufacturers when reviewing their implementation

plans. Id. Nor did FDA account for the manufacturers’ implementation challenges when setting

the Final Rule’s effective date. Rather, FDA simply asserted that a “15-month period” would be

sufficient for manufacturers to “adjust any printing processes that may require updating,” and that

it “intends to assist manufacturers . . . with specific questions and concerns.” Id. at 15,652, 15,695.

       146.    Second, the Final Rule’s requirements for displaying the warnings on digital

advertisements generate “unnecessary complications” that FDA has failed to address. Altria Cmt.

24. The Final Rule applies to advertisements on “internet web pages, digital platforms, mobile

applications, and email correspondence.” 85 Fed. Reg. at 15,709 (21 CFR § 1141.10(d)(1)).

Manufacturers therefore must display the warnings “in a conspicuous and prominent format and


                                                  62
         Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 63 of 92



location” at the top of advertisements on those digital platforms. Id. (21 CFR § 1141.10(d)(2)).

But digital platforms come in all shapes, sizes, and formats, and electronic devices may display

the same advertisement differently depending upon the device or software. Those challenges

render compliance with FDA’s requirements for digital advertisements “an exercise in

guesswork.” Altria Cmt. 24. FDA’s Final Rule does not address those implementation challenges

or clearly instruct manufacturers on how to satisfy the advertising requirements on digital

platforms. FDA instead punted the issue to the implementation phase, “invit[ing] manufacturers

to raise the specific implementation issue they have as part of the submission” of their

implementation plans. 85 Fed. Reg. at 15,694.

       147.    FDA’s implementation process compounds the compliance difficulties. The Final

Rule states that FDA “strongly encourage[s] entities to submit cigarette plans as soon as possible

after publication of this final rule, and in any event within 5 months after the publication of this

final rule,” or August 18, 2020. Id. FDA’s “best estimate is that it will take up to 6 months” to

review manufacturers’ initial implementation plans. Id. at 15,695. Under this “estimate,” it could

take until February 18, 2021, for FDA to review an implementation plan submitted 5 months after

publication of the Final Rule, on August 18, 2020. That would leave manufacturers with a grossly

inadequate time period to procure the supplies and make the extensive changes necessary to

comply with the Rule by the effective date. See Altria Cmt. 25.

       148.    FDA acknowledges, moreover, that it may need more than six months to review

and approve manufacturers’ implementation plans. See 85 Fed. Reg. at 15,695. Manufacturers

without approved implementation plans may have their advertising and products banned from the

market when the Final Rule takes effect.




                                                63
         Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 64 of 92



       149.    FDA “intends to ensure” its delay in reviewing plans will not lead to that result, so

long as manufacturers “submit an adequate plan within 5 months of publication of this final rule,”

or August 18, 2020, and “work in good faith with FDA to complete its review.” Id. FDA repeated

that statement in the non-binding guidance document it issued in connection with the Final Rule.

See FDA, Submission of Plans for Cigarette Packages and Cigarette Advertisements, Guidance

for Industry, at 7 (Mar. 2020), https://www.fda.gov/media/133839/download.

       150.    FDA’s solution creates more problems than it solves. First, FDA does not define

what it means by “good faith,” other than to say that manufacturers should work “diligently with

FDA” and “be responsive by submitting any requested information in a timely manner.” 85 Fed.

Reg. at 15,695. FDA does not further indicate what it means by “diligently” or “timely.” See id.

FDA also does not explain what an “adequate” plan contains, or how FDA will be able to say

whether a plan is “adequate” if it has not reviewed that plan. See id. FDA thus has failed to

provide meaningful explanation of requirements that could make or break manufacturers’ ability

to sell and advertise their products after the Rule’s effective date.

       151.    Second, by instructing parties to submit implementation plans as soon as possible,

and no later than 5 months after the Final Rule’s publication, while deferring clear guidance on

several key implementation challenges, FDA has forced manufacturers to scramble to submit plans

that can only guess at how FDA would resolve significant implementation issues. This dynamic

further hampers manufacturers’ ability to timely implement the Rule’s requirements.

                       CONCRETE AND PARTICULARIZED HARM

       152.    The Rule already has caused, and will continue to cause, several independent types

of concrete and particularized harm to Plaintiffs.




                                                  64
         Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 65 of 92



       153.    First, the Rule’s requirement that Plaintiffs add the required warnings to their

packaging and advertising severely injures Plaintiffs because the Rule violates their rights under

the First Amendment and the APA.

       154.    Second, the Rule will severely hamper Plaintiffs’ ability to distinguish and market

their products. Plaintiffs’ packaging features distinctive logos, colors, and other identifying

characteristics that appeal to and inform consumers. These identifying characteristics are central

to Plaintiffs’ marketing efforts, especially in light of the significant restrictions on manufacturers’

ability to market their products through other avenues. The Rule will force Plaintiffs to remove

these distinctive logos, colors, and other identifying characteristics from the top 50% of the front

and rear panels of all packaging, which will force Plaintiffs to remove their own speech and

branded communications from that packaging to accommodate the warnings. The Rule will also

prevent Plaintiffs from speaking: they will no longer be able to include their website URL on

those products’ packaging, and they will no longer be able to include promotional materials,

including discounts and other offers, printed on the top portion of transparent plastic wraps

covering the packages, because those promotional materials would obscure the warnings.

       155.    Government regulations significantly limit the available channels for Plaintiffs to

communicate their brand messaging. As a result, Plaintiffs rely significantly on their distinctive

and visible packaging to market their products in retail locations, where cigarettes are required to

be held in non-self-serve locations, generally behind store counters. Adult smokers of legal age

thus cannot physically inspect Plaintiffs’ products to make their purchasing decision, unlike most

other consumer goods. Plaintiffs rely on their packaging’s visible branding to market their

products to adult smokers of legal age, inform potential customers that their product is available




                                                  65
         Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 66 of 92



in a store or may carry discounts or other offers, and allow store clerks to easily identify which

products are available and service adult smokers’ requests.

       156.    In certain retail locations, the Rule’s graphic warnings may obscure Plaintiffs’

distinctive branding from the view of consumers or salespeople. Cigarette fixtures in some stores

have spring-loads along the bottom portion of the shelves, which automatically ensure that a new

cigarette package replaces one that is removed from the shelves, but also covers part of the bottom

portion of cigarette packaging. Often, the bottom portion of the cigarette packages are also covered

by pricing information. The Rule will thus prevent Plaintiffs from appealing to and informing

consumers with their package design.

       157.    The Rule also will interfere with Plaintiffs’ ability to communicate with age-

verified adult smokers aged 21 and over on Plaintiffs’ branded websites. Adult smokers aged 21

and over can access these websites after their age is verified by a third party and they affirm that

they currently smoke cigarettes. The new graphic warnings—which will be in addition to the

Department of Justice messages that already appear on Plaintiffs’ websites—may be fixed, so they

will continue to cover the top portion of the screen even when a user scrolls through the websites.

Those full-color, grotesque images may repel adult smokers attempting to learn more about

Plaintiffs’ brands and products.

       158.    Third, FDA’s graphic warnings would force Plaintiffs to mislead consumers about

the health risks associated with their cigarette products. The warnings cover less prevalent, or less

fatal, conditions and outcomes while omitting many conditions and outcomes that are more

prevalent, or more fatal. In so doing, the warnings give consumers a false sense of the relative

risks and seriousness of smoking-related consequences.           The warnings similarly mislead

consumers by falsely suggesting that all of the covered health consequences, from head and neck


                                                 66
         Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 67 of 92



cancer, to raised blood sugar, to erectile dysfunction, stand on equal footing. Finally, the warnings

highlight health consequences that are rare or worst-case scenarios, which misleads consumers

regarding the odds that they would face the covered outcomes.

       159.    Fourth, Plaintiffs will suffer the loss of customer goodwill. The Rule’s gruesome

and off-putting images would squander goodwill for Plaintiffs’ cigarette products without

accurately informing consumers of the relative risks of the health-related harms that FDA has

chosen to highlight.

       160.    Fifth, the Rule will also impose substantial and onerous compliance costs, which

Plaintiffs already have started incurring:

   •   Manufacturers must make significant changes to their packaging and processes in order to

       comply with the Rule’s requirements, including the random-and-equal display

       requirements. In light of those changes, Plaintiffs already have rushed to submit an

       implementation plan and will need the entire 15-month transition period to complete all

       necessary steps to comply with the Rule. Plaintiffs cannot wait until their implementation

       plan is approved to begin their implementation efforts—those efforts have already begun.

   •   Plaintiffs must spend tens of millions of dollars during the 15-month implementation

       period to redesign packaging, procure and retool printing materials, and print compliant

       packaging in time to comply with the Final Rule’s effective date. Plaintiffs have already

       begun incurring these costs, which will only grow during the implementation period. In

       order to meet the Rule’s effective date, Plaintiffs must complete this process, and make

       those expenditures beginning now so they can begin printing compliant packaging while

       they are also printing the current packaging.




                                                 67
           Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 68 of 92



   •   Plaintiffs must also deploy significant resources during the implementation period to

       redesign their websites and other advertisements to display the Final Rule’s required

       warnings.




                                          COUNT ONE

                            The Rule Violates the First Amendment

       161.    Plaintiffs incorporate and re-allege each allegation contained in paragraphs 1-160

of this Complaint, as though fully set forth herein.

       162.    The Rule violates the First Amendment for four independent reasons.

       163.    First, the Rule’s size-and-placement regulations—requiring that the government’s

messages occupy 50% of the front and rear panels of packages and 20% of advertisements—violate

the First Amendment.

       164.    Government-compelled disclosures cannot be “unjustified or unduly burdensome,”

a standard that requires that a disclosure extend “no broader than reasonably necessary.” Nat’l

Inst. of Family & Life Advocates v. Becerra, 138 S. Ct. 2361, 2377 (2018) (“NIFLA”) (quoting

Zauderer v. Office of Disciplinary Counsel of Supreme Ct. of Ohio, 471 U.S. 626, 651 (1985)).

       165.    By commandeering 50% of cigarette packaging and 20% of cigarette advertising,

the Rule “drowns out” Plaintiffs’ “own message” about their lawful products. NIFLA, 138 S. Ct.

at 2378.

       166.    Where, as here, manufacturers have limited means to speak, commandeering the

content of their speech also constitutes a ban on speech.




                                                 68
         Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 69 of 92



       167.    FDA has failed to show that the Rule’s size-and-placement requirements are “no

broader than reasonably necessary.” Id. at 2377. For that reason, the Rule’s regulation of speech

is unduly burdensome and thus unlawful under Zauderer.

       168.    A fortiori, the Rule’s size-and-placement requirements are “more extensive than

necessary” to further FDA’s stated consumer-education interest, and thus fail intermediate

scrutiny. Ibanez v. Fla. Dep’t of Bus. & Prof’l Reg., 512 U.S. 136, 142 (1994).

       169.    Second, the Rule compels manufacturers to display grotesque images designed to

shock and repulse consumers, even though this speech restriction is a poor fit for FDA’s consumer-

education interest. The Rule’s warnings are unconstitutional under any standard of review.

       170.    The disturbing, gratuitous graphic warnings are subject to strict scrutiny because

they require Plaintiffs to “speak a particular message.” NIFLA, 138 S. Ct. at 2371. Accordingly,

the Rule is “presumptively unconstitutional,” and may be justified “only if the government proves

[it] is narrowly tailored to serve compelling state interests.” Id. FDA has not attempted, and

cannot make, such a showing.

       171.    Contrary to FDA’s assertion, the Rule falls outside the Zauderer framework

because the Rule’s warnings are not “purely factual and uncontroversial” commercial disclosures.

NIFLA, 138 S. Ct. at 2372. The warnings are not pure attempts to convey information to

consumers; they are intended to evoke an emotional response or shock consumers into retaining

any information conveyed, all in furtherance of the government’s anti-smoking message. See R.J.

Reynolds Tobacco Co. v. FDA, 696 F.3d 1205, 1216 (D.C. Cir. 2012).

       172.    The Rule’s warnings also are not “purely factual” because they are misleading; they

convey information regarding the relative risks, prevalence, and severity of the warned-against

health consequences that is subject to misinterpretation by consumers.


                                               69
         Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 70 of 92



       173.    The Rule’s sensationalist warnings are not “uncontroversial” because they feature

disturbing, shocking, and gory images that are far from non-ideological.

       174.    The Rule falls outside the Zauderer framework for the additional reason,

recognized by some courts, that Zauderer is limited to compelled disclosures correcting

misinformation. See Dwyer v. Cappell, 762 F.3d 275, 282-83 (3d Cir. 2014); Allstate Ins. Co. v.

Abbott, 495 F.3d 151, 166 (5th Cir. 2007); Entm’t Software Ass’n v. Blagojevich, 469 F.3d 641,

652 (7th Cir. 2006); United States v. Wenger, 427 F.3d 840, 849-50 (10th Cir. 2005); Am. Beverage

Ass’n v. City & Cty. of S.F., 916 F.3d 749, 768 (9th Cir. 2019) (op. of Nguyen, J.); but see Am.

Meat Inst. v. U.S. Dep’t of Agric., 760 F.3d 18, 23 (D.C. Cir. 2014) (en banc).

       175.    Even applying the Zauderer framework, the Rule is unconstitutional. The Rule’s

warnings are not “reasonably necessary” to advance the government’s asserted consumer-

education goal, let alone are “no broader than reasonably necessary,” NIFLA, 138 S. Ct. at 2377,

because the inflammatory graphic images convey no meaningful health information beyond the

text of the warnings.

       176.    Because the Rule falls outside the Zauderer framework, FDA must show that the

Rule “directly and materially advances a substantial state interest in a manner no more extensive

than necessary to serve that interest.” Ibanez, 512 U.S. at 142. It cannot do so.

       177.    FDA disavows that its Rule will affect consumer behavior or health outcomes.

Rather, FDA supports the Rule by asserting an interest in “more effective[ly]” educating

consumers. But that interest, without more, is far too unconnected to public health outcomes and

circular to qualify as substantial. FDA’s consumer-education interest impermissibly reflects

distrust of consumers’ ability to make choices without the government’s sensationalized messages.




                                                70
         Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 71 of 92



       178.    In addition, FDA’s Rule does not directly and materially advance its asserted

consumer-education interest. Several of FDA’s graphic warnings relate to health conditions about

which the public is well aware, and many did not meaningfully alter health beliefs after repeated

exposure. FDA’s own studies, moreover, indicate that FDA’s chosen images were unhelpful,

confusing, off-putting, or unclear to viewers. FDA’s non-U.S. studies of different warning regimes

in different countries do not provide meaningful support for the Rule’s graphic warnings.

       179.    Further, FDA cannot show that the Rule’s speech restrictions are no more extensive

than necessary to further its asserted consumer-education interest. Cigarette manufacturers already

face drastic limitations on how they can promote their products, but FDA’s Rule significantly

burdens speech when other less-speech-restrictive alternatives—such as smaller warnings, text-

only warnings, and public-education campaigns—abound.

       180.    Third, because the Rule emphasizes extreme and unlikely conditions and treats

conditions of differing severity as if they were equal, the Rule’s graphic warnings are misleading

and cannot be justified as speech restrictions under any standard of review.

       181.    Misleading information, by definition, is not “purely factual and uncontroversial.”

       182.    Further, FDA lacks a legitimate interest in disseminating misleading information.

       183.    Fourth, the Rule’s requirement that Plaintiffs seek FDA pre-approval of their

packaging and advertising implementation plans before they can sell or advertise products in

compliance with the Rule is an unconstitutional prior restraint.

       184.    Plaintiffs have no adequate remedy at law.

       185.    Plaintiffs seek the entry of a judgment declaring the Rule unconstitutional as

applied to Plaintiffs, vacating the Rule, and remanding to FDA, and a preliminary injunction

enjoining the current effective date of June 18, 2021 of FDA’s Rule and allowing Plaintiffs to


                                                71
         Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 72 of 92



continue using their current packaging and advertising until 15 months after this Court issues a

Final Judgment on Plaintiffs’ claims.

                                          COUNT TWO

The Tobacco Control Act’s Graphic-Warnings Requirement Violates the First Amendment

       186.    Plaintiffs incorporate and re-allege each allegation contained in paragraphs 1-185

of this Complaint, as though fully set forth herein.

       187.    The Tobacco Control Act directs FDA to issue a graphic-warnings rule that

purports to require that graphic warnings occupy “the top 50 percent of the front and rear panels”

of cigarette packages and “at least 20 percent” of the top of advertisements.           15 U.S.C.

§ 1333(a)(2), (b)(2).

       188.    Congress set forth no findings of fact or justification regarding the need to burden

that much manufacturer speech.

       189.    The TCA’s requirements as to the size and placement of the graphic warnings

violate the First Amendment by unduly burdening Plaintiffs’ speech about their lawful products.

       190.    Plaintiffs have no adequate remedy at law.

       191.    Plaintiffs seek entry of a judgment declaring the TCA’s size-and-placement

requirements unconstitutional, and permanently enjoining Defendants from enforcing them.

                                         COUNT THREE

                             The Rule Violates 5 U.S.C. § 706(2)(B)

       192.    Plaintiffs incorporate and re-allege each allegation contained in paragraphs 1-191

of this Complaint, as though fully set forth herein.

       193.    In promulgating the Rule, FDA acted contrary to constitutional right, power,

privilege, or immunity because the Rule violates Plaintiffs’ rights under the First Amendment.


                                                 72
         Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 73 of 92



       194.    Plaintiffs therefore seek an order vacating the Rule under 5 U.S.C. § 706(2)(B), and

remanding to FDA, and a preliminary injunction enjoining the current effective date of June 18,

2021 of FDA’s Rule and allowing Plaintiffs to continue using their current packaging and

advertising until 15 months after this Court issues a Final Judgment on Plaintiffs’ claims.

                                          COUNT FOUR

                    The Rule Violates 5 U.S.C. § 553(b)(3) and § 706(2)(D)

       195.    Plaintiffs incorporate and re-allege each allegation contained in paragraphs 1-194

of this Complaint, as though fully set forth herein.

       196.    In promulgating the Rule, FDA failed to provide Plaintiffs with meaningful notice

as required under 5 U.S.C. § 553(b)(3), by failing to disclose key technical data, methodologies,

and assumptions underlying the Rule.

       197.    FDA failed to disclose key information and data regarding its decision-making

process, including why the Rule departs from Congress’ recommended warnings in the TCA (15

U.S.C. § 1333(a)(1)), how FDA determined that its chosen warnings would promote greater

consumer understanding (id. § 1333(d)[2]), and why FDA initially chose to focus on particular

health risks but not others.

       198.    FDA failed to disclose any of the reports underlying its cited qualitative studies in

connection with the Proposed Rule until November 12, 2019, nearly a month after the close of the

comment period.      FDA’s allowance of a mere 15 days to review the reports and provide

supplemental comments was inadequate to provide the required notice of and opportunity to

comment on the cited studies.

       199.    FDA failed to disclose the Peer Review Report on its cited quantitative studies, as

well as final versions of the quantitative studies, prior to the issuance of the Final Rule. That is so


                                                  73
          Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 74 of 92



even though the Peer Review Report is dated November 19, 2019, a date that falls within the 15-

day supplemental comment period.

         200.   FDA has failed to disclose the raw data underlying its quantitative studies, as well

as any transcripts, notes, or participant worksheets from its qualitative studies.

         201.   FDA’s disclosure failings have prejudiced Plaintiffs by depriving Plaintiffs of an

opportunity to verify FDA’s study conclusions or analyze the data to identify trends that may

undermine FDA’s stated reasoning.

         202.   Plaintiffs seek an order vacating the Rule under 5 U.S.C. § 706(2)(D), and

remanding to FDA, and a preliminary injunction enjoining the current effective date of June 18,

2021 of FDA’s Rule and allowing Plaintiffs to continue using their current packaging and

advertising until 15 months after this Court issues a Final Judgment on Plaintiffs’ claims.

                                          COUNT FIVE

                             The Rule Violates 5 U.S.C. § 706(2)(A)

         203.   Plaintiffs incorporate and re-allege each allegation contained in paragraphs 1-202

of this Complaint, as though fully set forth herein.

         204.   In promulgating the Rule, FDA acted arbitrarily and capriciously by attempting to

justify the Rule (and its rejection of alternatives to the Rule) on grounds that were not adequately

explained, or were illogical, contradictory, and without support in the regulatory record, and by

failing to demonstrate adequate consideration of several important aspects of the graphic-warnings

issue.

         205.   FDA’s actions in advancing and finalizing its chosen warnings was irrational

considered against the results of its internal studies, which indicated that the warnings were not

new information, were not credible, or were incomprehensible to consumers. The quantitative


                                                 74
           Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 75 of 92



studies were themselves methodologically unsound, and FDA itself has disavowed the utility of

its qualitative studies. Methodological flaws aside, FDA’s internal studies do not support its

conclusions about the efficacy of the warnings, but instead demonstrate that many of the warnings

do not alter consumers’ beliefs regarding the health consequences of smoking.

          206.   The other evidence FDA proffers to support the Rule is inapposite. FDA’s reliance

on non-U.S. data involving the effectiveness of different graphic warnings in different countries

arbitrarily contravenes FDA’s own scientific standards regarding studies of non-U.S. populations.

          207.   FDA fails to adequately address several key problems with the graphic warnings.

FDA did not assess whether it could achieve its consumer-education objective through measures,

such as text-only warnings or smaller graphic warnings, less burdensome of manufacturer speech.

Despite its burden to show that the Rule’s speech restrictions are no broader than reasonably

necessary, FDA “disagree[d]” that it needed to examine smaller warnings, or whether the images

added any informational value beyond the textual warning statements. 85 Fed. Reg. 15,650,

15,664.

       208.      FDA failed to adequately address contrary evidence that undermines the notion that

FDA’s graphic warnings will enhance consumer understanding.

       209.      FDA downplays evidence indicating that graphic warnings do not meaningfully

influence consumers’ understanding of smoking-related risks, including highly relevant findings

from U.S.-based studies showing that graphic warnings are ineffective in improving

comprehension regarding the health consequences of smoking. FDA dismissed these findings as

“partly or fully attributable” to the fact that the tested warnings “focus[ed] on better-known health

consequences of smoking.” 85 Fed. Reg. at 15,657. But that critique is also true of many of FDA’s

graphic warnings, as well as non-U.S.-based studies on which FDA relied.


                                                 75
         Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 76 of 92



       210.     FDA failed to adequately address evidence that graphic warnings backfire by

prompting consumers generally, and smokers in particular, to avoid the warnings out of fear or

disgust. FDA acknowledges that its images may “concern[]” “some viewers,” id. at 15,670, but

claims it “did not design the required warnings to evoke negative emotions,” id. at 15,663. Yet

FDA’s internal studies repeatedly indicated that participants found the warning images to be

frightening, disgusting, or disturbing, and FDA adopted study recommendations aimed at

heightening the images’ emotional appeal.

       211.     FDA claims that its images depict “common visual presentations of the health

conditions.” Id. at 15,646. But many depict unusual outcomes.

       212.     FDA also failed to resolve significant implementation problems with the Rule, such

as the significant retooling of printing technology required to attempt compliance with the random-

and-equal display requirements, or the inability of manufacturers to apply warnings to products of

varying shapes and sizes or digital advertisements without distorting or obstructing some part of

the required text and images. While FDA promised to relax requirements about not distorting

images, FDA concedes that displaying properly sized warnings on certain packaging, and in digital

and other formats, presents challenges. Id. at 15,692-94.

       213.     Plaintiffs therefore seek an order vacating the Rule under 5 U.S.C. § 706(2)(A), and

remanding to FDA, and a preliminary injunction enjoining the current effective date of June 18,

2021 of FDA’s Rule and allowing Plaintiffs to continue using their current packaging and

advertising until 15 months after this Court issues a Final Judgment on Plaintiffs’ claims.

                                           COUNT SIX

              The Rule Violates the Tobacco Control Act and 5 U.S.C. § 706(2)(C)




                                                 76
           Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 77 of 92



          214.   Plaintiffs incorporate and re-allege each allegation contained in paragraphs 1-213

of this Complaint, as though fully set forth herein.

          215.   In promulgating the Rule, FDA exceeded its statutory authority by mandating 11

warnings when the text of the TCA only specifies 9 warnings and does not vest FDA with the

discretion to promulgate an additional number of warnings.

          216.   Plaintiffs therefore seek an order vacating the Rule under the TCA and 5 U.S.C.

§ 706(2)(C), and remanding to FDA, and a preliminary injunction enjoining the current effective

date of June 18, 2021 of FDA’s Rule and allowing Plaintiffs to continue using their current

packaging and advertising until 15 months after this Court issues a Final Judgment on Plaintiffs’

claims.

                                          COUNT SEVEN

 Declaratory Judgment That the Effective Dates in the Tobacco Control Act Do Not Come
                  Into Effect Until FDA Issues a Legally Valid Rule

          217.   Plaintiffs incorporate and re-allege each allegation contained in paragraphs 1-216

of this Complaint, as though fully set forth herein.

          218.   Under the Declaratory Judgment Act, 28 U.S.C. §§ 2201-2202, this Court has the

power to declare the rights and legal relations of Plaintiffs and Defendants with respect to

Plaintiffs’ obligations under the Rule.

          219.   The TCA mandates that the new textual and graphic warnings become effective

“15 months after the issuance of the regulations” establishing the graphic-warnings requirements.

TCA § 201(b), 15 U.S.C. § 1333 note.

          220.   The Tobacco Control Act thus contemplates a single implementation date for the

new textual and graphic warnings, which prevents manufacturers like Plaintiffs from having to

completely revamp their packaging and advertisements multiple times. The effective date then is

                                                 77
          Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 78 of 92



conditioned on FDA’s “issuance” of a graphic-warnings rule that does not offend the First

Amendment and that adheres to the procedural requirements of the APA. Forcing Plaintiffs to

comply with an invalid Rule would have substantial and detrimental legal effect.

        221.    An actual controversy of sufficient immediacy exists between the Parties as to

whether FDA has promulgated a valid rule under the TCA and whether Plaintiffs are obligated to

comply with the Rule’s mandates. Indeed, the Rule already threatens Plaintiffs’ constitutional and

statutory rights and imposes mounting implementation costs on Plaintiffs.

        222.    Plaintiffs accordingly seek a declaration that the new textual and graphic warnings

for cigarette packaging and advertising required in section 201(a) of the TCA, and the related

requirements of the TCA, shall become effective as to Plaintiffs 15 months after the issuance by

FDA of regulations (as required by section 201(a) of the TCA) that are permissible under the

United States Constitution and federal law.

        223.    Plaintiffs seek an order enjoining Defendants from enforcing against Plaintiffs in

this case the new textual and graphic warnings for cigarette packaging and advertising required in

section 201(a) of the TCA until 15 months after the issuance by FDA of regulations (as required

by section 201(a) of the TCA) that are permissible under the United States Constitution and federal

law.

                                     PRAYER FOR RELIEF

        An actual controversy exists between the parties that entitles Plaintiffs to a declaration and

injunctive relief.

WHEREFORE, Plaintiffs pray that this Court:

        (A) Enter a judgment declaring the Rule to be an unconstitutional abridgement of the First

            Amendment and vacating the Rule and remanding to FDA;


                                                 78
 Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 79 of 92



(B) Enter a judgment declaring the TCA’s size-and-placement requirements to be an

   unconstitutional abridgement of the First Amendment and permanently enjoining

   Defendants from enforcing the requirements;

(C) Enter a judgment declaring that the Rule violates the TCA and APA and vacating the

   Rule and remanding to FDA;

(D) Enter a judgment declaring that the new textual and graphic warnings for cigarette

   packaging and advertising shall not become effective until 15 months after FDA issues

   regulations that are constitutionally permissible and that are promulgated in compliance

   with federal law;

(E) Enter a preliminary injunction enjoining the current effective date of June 18, 2021 of

   FDA’s Rule and allowing Plaintiffs to continue using their current packaging and

   advertising until 15 months after this Court issues a Final Judgment on their claims;

   and

(F) Grant Plaintiffs such additional or other relief as it deems just and proper, including an

   award of reasonable attorneys’ fees and the costs of this action.




                                         79
      Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 80 of 92



DATED: May 6, 2020                       Respectfully submitted,


                                         /s/ Lisa S. Blatt
                                         LISA S. BLATT (D.C. Bar No. 429544)
                                         STEPHEN D. ANDREWS (D.C. Bar. No. 470994)
                                         SARAH M. HARRIS (D.C. Bar. No. 1004964)
                                         MATTHEW J. GREER (D.C. Bar No. 241858)
                                         JACK F. PARARAS (D.C. Bar No. 229920)
                                         Williams & Connolly LLP
                                         725 Twelfth Street. N.W.,
                                         Washington, DC 20005
                                         Tel: 202-434-5000
                                         Fax: 202-434-5029
                                         lblatt@wc.com
                                         sandrews@wc.com
                                         sharris@wc.com
                                         mgreer@wc.com
                                         jpararas@wc.com

                                         Attorneys for Plaintiffs




                                    80
Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 81 of 92



                      ATTACHMENT




                              81
                                   Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 82 of 92
                                                                       ATTACHMENT


                            The warning is not “purely factual and uncontroversial.”
                            •   The image of a sickly looking child in a hospital gown in need of oxygen is not a “pure attempt[] to convey
                                information,” but instead seeks to advance FDA’s anti-smoking viewpoint by “evok[ing] an emotional response”
                                in consumers. R.J. Reynolds, 696 F.3d at 1216-17. Adults viewing the image would be horrified at the thought
                                of inflicting such harm on their children. Contrary to FDA’s assertion, the image includes “unnecessary details”
FDA Description: “The           and “elements” that “evoke a negative emotional response.” 85 Fed. Reg. at 15,671. FDA’s studies confirm this:
image shows the head                o   Participants in FDA’s April 2018 qualitative study (p. 16) said the image “conveys the severity” of harm based on “the
and shoulders of a young                mask, dark circles under his eyes, and pale skin.”
boy (aged 8-10 years)               o   FDA’s June 2016 Study (pp. 22-24, 158) reported, with respect to an earlier, similar version of the image, that “[t]he
wearing a hospital gown                 sadness expressed in the subject’s eyes and the oxygen mask grabbed participants’ attention” and that participants
and receiving a nebulizer               described the image as “scary,” “cruel[],” and provoking “despair,” and recommended that FDA “[m]aintain the look of
treatment for chronic                   dismay (e.g., sadness in the eyes)” to grab attention.
asthma resulting from       The warning fails to advance FDA’s asserted interest in a manner no more extensive than necessary.
secondhand smoke
exposure.” 85 Fed. Reg.     •   Harm to children is not a “less-known” health consequence of smoking. Rather, it was not new information to
at 15,671.                      over 97% of adults. See July 2015 Study Rpt. 35; see also June 2016 Study Rpt. 22 (reporting that earlier, similar
                                image “did not provide participants with new information”).
                            •   The image does not effectively convey the health information FDA asserts. No reasonable consumer would be
                                able to determine from the image that the child depicted has “chronic asthma resulting from secondhand smoke
                                exposure” or is “receiving a nebulizer treatment.” Rather, the image suggests only that the child is experiencing
                                a medical emergency that requires receipt of oxygen. See April 2018 Qualitative Study Rpt. 14 (“Some
                                participants stated that it was unclear what was wrong with the child. Without additional information,
                                participants would not know that the image is associated with smoking.”). Indeed, less than one-fifth of study
                                respondents selected this graphic warning as the best representation of how smoking harms children. See id. at
                                18.
                            •   The warning did not meaningfully affect participants’ health beliefs about smoking after repeated exposure. See
                                85 Fed. Reg. at 15,672.
                            The warning is misleading.
                            •   Contrary to FDA’s assertion, the selected image does not depict a “common visual presentation of the health
                                condition [or] show[] the disease state as it is typically experienced,” id., but instead depicts the “worst case”
                                scenario. Ex. G to RAI Servs. Cmt., Brooks Decl. ¶ 4.


                                                                               A-1
                                   Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 83 of 92
                                                                       ATTACHMENT


                            The warning is not “purely factual and uncontroversial.”
                            •   The image of blood-covered hands holding bloody, diseased lungs from a deceased individual is not a “pure
                                attempt[] to convey information,” but instead seeks to advance FDA’s anti-smoking viewpoint by “evok[ing] an
                                emotional response” in consumers. R.J. Reynolds, 696 F.3d at 1216-17. The image is clearly aimed at shocking
                                or disturbing viewers with its goriness, which is “unnecessary” to convey the relevant health risk. 85 Fed. Reg. at
FDA Description: “The           15,673. FDA’s June 2016 study confirmed this:
image shows gloved                 o   The study reported (pp. 33, 37), with respect to a materially similar image, that “[p]articipants were particularly affected
hands holding a pair of                by the image’s harsh depiction of a body organ in the palms of a surgeon,” and found the image “attention-grabbing
diseased lungs containing              because of its gruesome depiction and implication of death.”
cancerous lesions from          FDA heightened the emotional appeal of the image, adopting the study’s recommendation to “[m]ake the blood
chronic secondhand              on the gloves more discernible” and “[k]eep the surgeon/coroner’s hands in the picture, as they convey the
smoke exposure.” 85             realism of the resulting death rather than a ‘medical textbook’ image.” Id. at 159.
Fed. Reg. at 15,673.
                            The warning fails to advance FDA’s asserted interest in a manner no more extensive than necessary.
                            •   FDA acknowledged that nonsmoker lung disease is not a “less-known” smoking-related health condition, but
                                instead is a “better-known health consequence[] of smoking.” 84 Fed. Reg. at 42,767 n.5.
                            •   The image does not effectively convey the health information FDA asserts. As FDA’s April 2018 study
                                illustrates, the image does not provide any information not already contained in the text:
                                   o   The study (pp. 41, 43) reported “[i]t is not clear why the person is holding the lungs or whether they had just been
                                       removed or were going to be put in someone’s body,” noting that participants relied on the textual warning to “help[]
                                       them to understand what was happening in the image.” Some participants, moreover, thought the lungs were healthy.

                            •   The warning states that smoking “causes” fatal lung disease, despite an FDA study finding that consumers react
                                negatively to that kind of definitive phrasing. July 2015 Study Rpt. 52. Less than 10% of study participants
                                selected this warning as best illustrating the relevant health condition. April 2018 Qualitative Study Rpt. 47.
                            •   Participants found the warning less factual than the Surgeon General’s warnings. May 2019 Study Rpt. tbl.3-3.
                            The warning is misleading.
                            •   The warning misleadingly emphasizes a condition that is less prevalent than other smoking-attributable health
                                conditions. See Altria Cmt. tbl.1.
                            •   The image does not accurately depict the warned-against risk. Environmental tobacco smoke would not result in
                                the depicted pigmentation or legions. See Ex. I to RAI Sevs. Cmt., Farber Decl. ¶¶ 4-6.

                                                                                A-2
                                     Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 84 of 92
                                                                       ATTACHMENT


                         The warning is not “purely factual and uncontroversial.”
                         •   The image of a woman with a large tumor protruding from her neck is not a “pure attempt[] to convey information,” but
                             instead seeks to advance FDA’s anti-smoking viewpoint by “evok[ing] an emotional response” in consumers. R.J.
                             Reynolds, 696 F.3d at 1216-17. The disturbing and unsightly image is clearly aimed at provoking disgust or discomfort at
                             the sight of the image or fear at the prospect of experiencing the uncomfortable medical condition. FDA’s June 2016 study
                             confirms this:
FDA Description:
“The image shows the             o    The study (p. 61) reported that the “woman’s facial expression” of sadness in an earlier, similar image was attention grabbing. The
head and neck of a                    study recommended that FDA “maintain look of sadness/despair” on the woman’s face. Id. at 161.
woman (aged 50-60        The warning fails to advance FDA’s asserted interest in a manner no more extensive than necessary.
years) who has neck
cancer caused by         •   The selected image does not effectively convey the health information FDA asserts. FDA’s own studies illustrate this:
cigarette smoking. The           o    Fewer than 6% of participants in FDA’s April 2018 qualitative study (p. 37) selected this warning as the text/image pairing that best
woman has a visible                   represents how smoking causes cancer. The June 2016 study (pp. 61, 161) reported, with respect to a similar earlier image, that
tumor protruding from                 participants had “some confusion about what the protrusion was,” and recommended that FDA delete the image since “[i]t wasn’t
                                      clear what the message was even when the tumor was identified.”
the right side of her
neck just below her      •   The warning states that smoking “causes” head and neck cancer, despite an FDA study finding that consumers react
jawline.” 85 Fed. Reg.       negatively to that kind of definitive phrasing. July 2015 Study Rpt. 52.
at 15,674.
                         •   Participants deemed the textual statement significantly less believable and factual than the generic TCA cancer statement,
                             and the statement did not demonstrate a statistically significant improvement in the “thinking about health risks” measure.
                             April 2018 Quantitative Study Rpt. 3-8-3-9 (69-70) & tbls.3-5, 3-6.
                         •   Participants deemed the graphic warning less factual than the Surgeon General’s warnings. May 2019 Study Rpt. tbl.3-3.
                         The warning is misleading.
                         •   The warning misleads consumers about the relative, smoking-attributable risks because it: 1) suggests to consumers that
                             their relative risk of exposure to head and neck cancer is the same as or greater than their relative risk of exposure to other,
                             more-prevalent smoking-related conditions, see Altria Cmt. tbl.1; and 2) emphasizes head and neck cancer while FDA
                             omits other conditions with worse survival rates, id. fig.8.
                         •   The warning does not accurately portray the warned-against risk. The image is “misleading” to the extent is suggests “that
                             a cancerous mass of that size could arise quickly enough that a reasonable person would not have had an opportunity to
                             seek treatment before this point.” Ex. J to RAI Servs. Cmt., Jones Decl. ¶¶ 4-5. Participants in FDA’s April 2018
                             qualitative study (p. 30) likewise reported that the “lump was too large to be realistic.”


                                                                                A-3
                                      Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 85 of 92
                                                                             ATTACHMENT


                            The warning is not “purely factual and uncontroversial.”
                            •   The image of a red-orange colored liquid in a specimen cup is not a “pure attempt[] to convey information,” but instead
                                seeks to advance FDA’s anti-smoking viewpoint by “evok[ing] an emotional response” in consumers. R.J. Reynolds, 696
                                F.3d at 1216-17. The image is clearly aimed at provoking an emotional reaction of fear or disgust.
                        The warning fails to advance FDA’s asserted interest in a manner no more extensive than necessary.
FDA Description:
“The image shows a      • The selected image does not effectively convey the health information FDA asserts. No reasonable consumer would be
gloved hand holding a      able to determine from the image alone that the liquid depicted is “bloody urine,” let alone “bloody urine resulting from
urine specimen cup         bladder cancer.” All the image conveys is that an unknown person with a gloved hand is holding an unspecified red-orange
containing bloody urine    liquid in a sample cup. FDA’s own studies show this:
resulting from bladder         o FDA’s April 2018 qualitative study (p. 35) reports that “[t]he most common interpretation of the image was that it was a urine
cancer caused by                    sample,” but only “[s]ome participants said that there was blood in the urine”—and then, only after seeing an image of “blood in a
cigarette smoking.” 85              toilet, which may have influenced responses.”
Fed. Reg. at 15,675.           o Participants deemed this graphic warning the least effective warning for demonstrating how smoking causes cancer, with only 1.8%
                                         of study participants selecting it. Id. at 37.

                            •   The warning states that smoking “causes” bladder cancer, despite an FDA study finding that consumers react negatively to
                                that kind of definitive phrasing. July 2015 Study Rpt. 52. FDA’s July 2015 study reports that “[m]ost adult participants
                                did not believe” the statement that smoking causes bladder cancer. Id. at 26.
                            •   Participants ranked the text of the warning as significantly less believable and factual than the generic TCA cancer warning
                                statement. April 2018 Quantitative Study Rpt. 3-9 (70), 3-12 (73). The textual statement did not demonstrative statistically
                                improvements in measures of informativeness or “thinking about risks.” Id. at 3-8-3-9 (69-70).
                            •   The warning ranked as significantly less factual than the Surgeon General’s warnings. May 2019 Study Rpt. 3-6 (102).
                            The warning is misleading.
                            •   The warning misleads consumers about the relative, smoking-attributable risks because it: 1) suggests that bloody urine is
                                a more serious health concern than bladder cancer, a fatal disease; 2) suggests to consumers that bladder cancer is just as or
                                more prevalent than other, more-prevalent smoking-related conditions that the warnings depict, such as COPD, peripheral
                                vascular disease, stroke, or coronary heart disease; 3) suggests to consumers that their relative risk of bladder cancer is the
                                same as their relative risk of exposure to other smoking-related conditions with smaller relative risk rates, such as cataracts,
                                erectile dysfunction, or type 2 diabetes; and 4) emphasizes bladder cancer while FDA omits numerous other conditions
                                with worse survival rates. See Altria Cmt. fig.8.


                                                                                      A-4
                                     Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 86 of 92
                                                                        ATTACHMENT


                         The warning is not “purely factual and uncontroversial.”
                         •   The image of a small, crying, newborn infant is not a “pure attempt[] to convey information,” but instead seeks to advance
                             FDA’s anti-smoking viewpoint by “evok[ing] an emotional response” in consumers. R.J. Reynolds, 696 F.3d at 1216-17.
                             The image is clearly aimed at triggering an instinctive, emotional need in adult viewers to comfort the child and alleviate its
                             distress—distress that is “unnecessary” to convey the relevant health risk. 85 Fed. Reg. at 15,677. FDA’s June 2016 Study
FDA Description: The         (p. 97) confirms this reaction:
image depicts “[a]n              o    Study participants described an earlier similar image as “heartbreaking” and “very emotional,” with one stating that the image “would
infant with low birth                 really creep me out.”
weight resulting from        Indeed, the moderators of FDA’s June 2016 study recommended that FDA keep the warning due to the “clear[]” emotional
stunted fetal growth.        response it evoked in participants. See id. at 164.
The image shows a
newborn infant on a      The warning fails to advance FDA’s asserted interest in a manner no more extensive than necessary.
medical scale, and the   •   Contrary to FDA’s asserted interest, the warned-against harm is not a “less-known” health consequence of smoking. The
digital display on the       Surgeon General’s warnings, which FDA concedes cover well-known health risks, have long warned against fetal harm.
scale reads four             FDA’s studies also report that “few,” if any, participants found the warning to contain new information. April 2018
pounds.” 85 Fed. Reg.        Qualitative Study Rpt. 23. Accord July 2015 Study Rpt. 33 (earlier similar warning statement provided new information to
at 15,676.                   0.0% of study participants); June 2016 Study Rpt. 94 (earlier similar image “did not provide new information to
                             participants”).
                         •   The textual warning statement did not demonstrative statistically improvements in measures of informativeness or “thinking
                             about risks.” April 2018 Quantitative Study Rpt. 3-8-3-9 (69-70), 3-11 (72).
                         •   The graphic warning does not effectively convey the health information FDA asserts. FDA’s April 2018 qualitative study
                             (p. 26) reports that 0.6% of participants selected the warning as the text/image pairing that best illustrated fetal harm. The
                             warning also did not meaningfully affect participants’ health beliefs about smoking after repeated exposure. See May 2019
                             Study Rpt. 3-15 (111) tbl.3-7 & 3-16 (112) tbl.3-8.
                         The warning is misleading.
                         •   Although FDA has provided scientific support for the link between maternal smoking and lower birth weight, the scale’s
                             depiction of “4.00 lbs.” conveys a very low birth weight commonly associated with premature birth. FDA has not claimed,
                             let alone demonstrated, that a birth weight of four pounds is a likely outcome of maternal smoking. Yet the image would
                             mislead consumers into believing that maternal smoking will commonly cause low birth weight to this degree.



                                                                                A-5
                                      Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 87 of 92
                                                                         ATTACHMENT


                             The warning is not “purely factual and uncontroversial.”
                             •   The image of a man with a large, recently sutured incision is not a “pure attempt[] to convey information,” but instead
                                 seeks to advance FDA’s anti-smoking viewpoint by “evok[ing] an emotional response” in consumers. R.J. Reynolds, 696
                                 F.3d at 1216-17. The image is clearly intended to disgust or shock consumers by depicting a graphic wound, or to make
                                 consumers fearful of the prospect of needing to undergo major heart surgery and medical monitoring. FDA’s June 2016
                                 Study (p. 81) underscores this:
FDA Description: The
image “depict[s] a              o “The cut down the middle of the subject’s test was the most attention-grabbing part” of an earlier similar image, the study reported,
patient who recently               with many respondents stressing the harm from the incision.
underwent heart surgery      FDA’s study (p. 162) recommended that FDA emphasize the incision even more as the “focal point of the image”—a
to treat heart disease       recommendation FDA implemented in the final image.
caused by smoking. The
image shows the chest    The warning fails to advance FDA’s asserted interest in a manner no more extensive than necessary.
of a man (aged 60-70     • Contrary to FDA’s asserted interest, the warned-against harm is not a “less-known” health consequence of smoking. The
years) wearing an open      Surgeon General’s warnings, which FDA concedes cover well-known health risks, have long warned against heart disease.
hosptial gown. The man
has a large, recently-   • The selected image does not effectively convey the health information FDA asserts. The image, on its own, does not
sutured incision running    convey that the individual depicted either suffered from heart disease or a stroke. FDA’s studies bear this out:
down the middle of his          o According to FDA’s June 2016 study (p. 77), participants deemed an earlier version of the image “unclear” because “[s]ome
chest and is undergoing            thought the subject might have lung cancer, while others thought the subject needed heart surgery.” The study classified this image
post-operative                     as a “[h]igh confusion image[]” that “received ‘low’ scores on both subject and message clarity.” Id. at 156.
monitoring.” 85 Fed.            o FDA’s April 2018 qualitative study (p. 59) likewise reports that “[m]any participants were confused about the scar and the tubes”
Reg. at 15,677.                    and the “type of surgery” depicted by the image.

                             •   The textual warning statement did not demonstrative significant improvements in measures of informativeness or “thinking
                                 about risks.” April 2018 Quantitative Study Rpt. 3-8-3-9 (69-70), 3-11 (72). Participants in FDA’s April 2018 qualitative
                                 study (p. 59) deemed the image unrealistic. The graphic warning did not meaningfully affect participants’ health beliefs
                                 about smoking after repeated exposure. See May 2019 Study Rpt. 3-15 (111) tbl.3-7 & 3-16 (112) tbl.3-8.
                             The warning is misleading.
                             •   The warning misleads consumers about the relative, smoking-attributable risks because it: 1) suggests to consumers that
                                 their risk of exposure to heart disease and strokes is the same as their risk of exposure to other warned-against conditions
                                 with smaller relative risk rates, such as cataracts, erectile dysfunction, or type 2 diabetes, see Altria Cmt. tbl.1;
                                 2) emphasizes heart disease and strokes while FDA omits several other conditions with worse survival rates, see id. fig.8.


                                                                                 A-6
                                  Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 88 of 92
                                                                      ATTACHMENT


                          The warning is not “purely factual and uncontroversial.”
                          •   The image of a man receiving oxygen through an oxygen tank and nasal cannula is not a “pure attempt[] to convey
                              information,” but instead seeks to advance FDA’s anti-smoking viewpoint by “evok[ing] an emotional response” in
                              consumers. R.J. Reynolds, 696 F.3d at 1216-17. The image appears designed to make consumers fearful of the prospect
                              of needing to rely upon an oxygen tank to survive. FDA’s internal studies illustrate this:
FDA Description: The             o   FDA’s April 2018 qualitative study (p. 40) reports that participants stated “the man has been smoking/sick for a long time,” that “he
“image depict[s] a man               can’t get enough oxygen,” and “that he’d have to take the tank with him everywhere.”
receiving oxygen                 o   Participants in FDA’s June 2016 study (p. 42) reported that an earlier, similar image was “especially attention-grabbing” because of
support because he has               “the man’s miserable expression and external oxygen aids.”
COPD caused by
                              Indeed, FDA’s June 2016 study recommended that FDA “[r]etain the look of misery/sadness/resignation on the man’s
cigarette smoking. The
                              face,” and FDA apparently agreed to do so. Id. at 159.
image shows the head
and neck of a man (aged   The warning fails to advance FDA’s asserted interest in a manner no more extensive than necessary.
50-60 years) who has a
                          •   Contrary to FDA’s asserted interest, the warned-against harm is not a “less-known” health consequence of smoking. The
nasal cannula under his
                              Surgeon General’s warnings, which FDA concedes cover well-known health risks, have long warned against smoker lung
nose supplying oxygen;
                              disease. FDA’s own studies confirm this. See June 2016 Study Rpt. 38; July 2015 Study Rpt. 16, 20.
the oxygen tank can be
seen behind his left      •   The selected image does not effectively convey the health information FDA asserts, as FDA’s studies demonstrate:
shoulder.” 85 Fed. Reg.          o   Participants in FDA’s April Qualitative 2018 Study (p. 40) expressed “some confusion about the oxygen tubes.” FDA’s June 2016
at 15,678.                           Study (p. 39) reports that participants knew the man “has a breathing problem,” without knowing the condition.

                          •   The warning states that smoking “causes” COPD, despite an FDA study finding that consumers react negatively to that
                              kind of definitive phrasing. July 2015 Study Rpt. 52; see also id. at 19.
                          •   Only 5.9% of study participants selected this graphic warning as the text/image pairing that best illustrates smoker lung
                              disease. April 2018 Qualitative Study Rpt. 47. The warning did not meaningfully affect participants’ health beliefs about
                              smoking after repeated exposure. See May 2019 Study Rpt. 3-15 (111) tbl.3-7 & 3-16 (112) tbl.3-8.
                          The warning is misleading.
                          •   The warning misleads consumers about the relative, smoking-attributable risks because it: 1) suggests to consumers that
                              their relative risk of exposure to COPD is the same as their relative risk of exposure to other smoking-related conditions
                              with smaller relative risk rates, such as bladder cancer, peripheral vascular disease, stroke, coronary heart disease,
                              cataracts, erectile dysfunction, or type 2 diabetes, see Altria Cmt. tbl.1; and 2) emphasizes COPD while FDA omits
                              several other conditions with worse survival rates, such as stomach, liver, or pancreatic cancer, see id. fig.8.

                                                                              A-7
                                   Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 89 of 92
                                                                      ATTACHMENT


                           The warning is not “purely factual and uncontroversial.”
                           •   The selected bedroom scene of a despondent man and a woman “look[ing] off in another direction” is not a “pure
                               attempt[] to convey information,” but instead seeks to advance FDA’s anti-smoking viewpoint by “evok[ing] an emotional
                               response” in consumers. R.J. Reynolds, 696 F.3d at 1216-17. The image is clearly designed to generate embarrassment
                               and shame in viewers regarding the sensitive topic of sexual intimacy. FDA’s June 2016 Study (p. 165) underscores this:
FDA Description: The              o   After study participants deemed prior, very different images incomprehensible, the study recommended (and FDA apparently
“image depict[s] a man                implemented): “Make it clear that the man’s emotion is shame.”
who is experiencing        The warning fails to advance FDA’s asserted interest in a manner no more extensive than necessary.
erectile dysfunction
caused by smoking. The     •   The selected image does not effectively convey the health information FDA asserts. The man on the bed may be
image shows a man              experiencing erectile dysfunction. Or he may be distressed for unrelated reasons. The image on its own in no way
(aged 50-60 years)             illuminates how smoking could cause erectile dysfunction. FDA’s April 2018 qualitative study (p. 70) shows this:
sitting on the edge of a          o   “Many participants agreed that without the words, it was difficult to know what the image was depicting,” and gave a “wide
bed and leaning                       variety of interpretations for this image,” such as “[t]he couple could have a strained relationship,” or “[t]he woman is in ‘la
forward, with one elbow               la land,’” or “[s]tress/depression.”
resting on each knee.
The man’s head is tilted
                           •   Participants ranked the warning’s text as significantly less believable and factual than the generic TCA warning
                               statements. See April 2018 Quantitative Study Rpt. 3-9 (70), 3-12 (73). The text did not show a statistically significant
down, with his forehead
                               improvement in informativeness, and prompted participants to indicate that they were significantly less likely to think
pressed into the
                               about the warned-against health risk. Id. at 3-9 (70) & tbl.3-5, 3-11 (72) & tbl.3-6.
knuckles of his right
hand. Behind him on        •   Participants ranked the graphic warning as significantly less factual than the Surgeon General’s warnings. May 2019
the bed, his female            Study Rpt. 3-6 (102). The warning did not meaningfully affect participants’ health beliefs about smoking after repeated
partner looks off in           exposure. See id. at 3-15 (111) tbl.3-7 & 3-16 (112) tbl.3-8.
another direction.” 85
Fed. Reg. at 15,680.       The warning is misleading.
                           •   The warning misleads consumers about the relative, smoking-attributable risks because it: 1) suggests to consumers that
                               their risk of exposure to smoking-attributable erectile dysfunction is the same as or greater than their risk of exposure to
                               other, more-prevalent smoking-related conditions, see Altria Cmt. tbl.1; 2) emphasizes a chronic, non-fatal condition,
                               while FDA omits other conditions with high mortality rates, such as trachea, bronchus, and lung cancer, pancreatic cancer,
                               stomach cancer, liver cancer, and acute myeloid leukemia, see id. fig.8; and 3) focuses on erectile dysfunction while
                               omitting mention of more common side effects of low blood flow, such as numbness or weakness in the legs.




                                                                              A-8
                                        Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 90 of 92
                                                                            ATTACHMENT


                              The warning is not “purely factual and uncontroversial.”
                              •   The image of a pair of discolored and disfigured feet with several toes amputated is not “purely factual and
                                  uncontroversial,” but instead seeks to advance FDA’s anti-smoking viewpoint by “evok[ing] an emotional response” in
                                  consumers. R.J. Reynolds, 696 F.3d at 1216-17. The unsightly image is clearly designed to provoke either disgust at the
                                  sight of the image, fear at the prospect of undergoing an amputation, or both. FDA’s internal studies highlight this:
FDA Description: The             o FDA’s April 2018 qualitative study (p. 68) reports: “The idea of losing limbs scares some participants and grabs their attention.”
“image depict[s] the feet            Participants in FDA’s June 2016 study (pp. 126, 130) found a similar earlier image “very attention-grabbing . . . due to the startling
of a person who had                  image  of a subject with missing toes,” and repeatedly reacted to the image because it was “gross,” “powerfully disturbing,”
                                     provoked “disgust,” and had “shock value.”
several toes amputated
due to tissue damage      The warning fails to advance FDA’s asserted interest in a manner no more extensive than necessary.
resulting from peripheral
vascular disease (PVD)    • The selected image does not effectively convey the health information FDA asserts. No reasonable consumer would be
caused by cigarette          able to determine from the image alone that the individual whose feet are depicted had an amputation due to “tissue
smoking.” 85 Fed. Reg.       damage from peripheral vascular disease.” The only thing discernible from the image is that the depicted feet are
at 15,681.                   blackened and missing several toes. FDA’s studies confirm this:
                                       o   FDA’s April 2018 qualitative study (p. 67) indicates that participants said “[t]he cause of the foot problem is unclear” and found the
                                           image “confusing on its own.” The study thus reported that “[t]he connection to smoking is not clear.” Id. Participants in FDA’s
                                           June 2016 study (p. 126) observed missing toes, “but the reason why or how was unclear.” The study concluded “many will not
                                           associate [the image] with circulatory complications . . . without the text warning.” Id. at 166.

                              •   Participants deemed the text of the warning significantly less believable and factual than the generic TCA warning
                                  statements. See April 2018 Quantitative Study Rpt. 3-9 (70), 3-12 (73). The text did not demonstrate a significant
                                  improvement in informativeness. Id. at 3-11 (72) & tbl.3-6.
                              •   Participants deemed the graphic warning significantly less factual than the Surgeon General’s warnings. May 2019 Study
                                  Rpt. 3-6 (102).
                              The warning is misleading.
                              •   The warning misleads consumers about the relative, smoking-attributable risks because it: 1) suggests to consumers that
                                  peripheral vascular disease is just as or more prevalent than other, more-prevalent smoking-related conditions that other
                                  warnings depict; 2) suggests that consumers’ risk of exposure to peripheral vascular disease is the same as their risk of
                                  exposure to other conditions with smaller relative risk rates, see Altria Cmt. tbl.1; 3) emphasizes peripheral vascular
                                  disease, while FDA omits other conditions with worse survival rates, see id. fig.8; and 4) depicts a complication that is a
                                  “rare” effect of reduced blood flow, see Ex. K to RAI Servs. Cmt., Wagmeister Decl. ¶ 5.


                                                                                     A-9
                                     Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 91 of 92
                                                                         ATTACHMENT


                          The warning is not “purely factual and uncontroversial.”
                          •   The image of a needle drawing blood and discolored fingernails is not “purely factual and uncontroversial,” but instead
                              seeks to advance FDA’s anti-smoking viewpoint by “evok[ing] an emotional response” in consumers. R.J. Reynolds, 696
                              F.3d at 1216-17. The image aims to provoke the emotional reaction of fear many experience when faced with the prospect
                              of a medical procedure involving needles, or to stigmatize smokers as dirty. FDA’s internal studies highlight this:
FDA Description: The             o    FDA apparently followed recommendations from its June 2016 study (p. 166) to heighten emotional aspects of the image by making
“image depict[s] a                    the “blood . . . more discernible” and “the finger appear somewhat less ‘healthy’” than an earlier, similar image. FDA’s April 2018
personal glucometer                   qualitative study (p. 64) reports that all groups of participants “discussed the fingernails being yellow, crusty, discolored, or dirty.”
device being used to      The warning fails to advance FDA’s asserted interest in a manner no more extensive than necessary.
measure the blood
glucose level of a        •   The selected image does not effectively convey the health information FDA asserts. The average consumer is unlikely to
person with type 2            be aware of the meaning of the image generally or the “175” figure. FDA’s studies show this:
diabetes caused by               o    Respondents in FDA’s June 2016 study (p. 123) characterized the image as “unclear” and “confusing,” with one noting that the
cigarette smoking. The                image depicts “[u]nhealthiness,” but “I have no idea why” or “how.” FDA’s April 2018 qualitative study (p. 64) similarly reports
digital display reading               that “[s]ome participants didn’t know what the rating (‘175’) meant . . .”
of 175 mg/dL and a        •   The warning states that smoking “causes” diabetes, despite an FDA study finding that consumers react negatively to that
notation on the               kind of definitive phrasing. July 2015 Study Rpt. 52.
glucometer indicate a
high blood sugar          •   Participants ranked the warning’s text as significantly less believable and factual than the generic TCA warning statements.
level.” 85 Fed. Reg. at       See April 2018 Quantitative Study Rpt. 3-9 (70), 3-12 (73). The text did not show statistically significant improvements in
15,682.                       informativeness or the “thinking about risks” measure. Id. at 3-9 (70) & tbl.3-5, 3-11 (72) & tbl.3-6.
                          •   Participants deemed the graphic warning less factual than the Surgeon General’s warnings. May 2019 Study Rpt. 3-6 (102).
                          The warning is misleading.
                          •   The warning misleads consumers about the relative, smoking-attributable risks because it: 1) suggests that consumers’ risk
                              of exposure to type 2 diabetes is the same as or greater than their risk of exposure to other, more-prevalent smoking-related
                              conditions, see Altria Cmt. tbl.1; 2) emphasizes diabetes while FDA omits several other conditions with worse survival
                              rates, see id. fig.8; and 3) emphasizes “raise[d] blood sugar” while omitting other, more serious consequences of diabetes.
                          •   The warning does not accurately depict the warned-against health risk, as “175” does not necessarily represent an unsafe
                              blood glucose level for all individuals with diabetes. See Am. Diabetes Ass’n, Cmt. 2.



                                                                                 A-10
                                      Case 1:20-cv-01181-KBJ Document 1 Filed 05/06/20 Page 92 of 92
                                                                        ATTACHMENT


                             The warning is not “purely factual and uncontroversial.”
                             •   The image of a man with one artificially enhanced, discolored eye is not a “pure attempt[] to convey information,” but
                                 instead seeks to advance FDA’s anti-smoking viewpoint by “evok[ing] an emotional response” in consumers. R.J.
                                 Reynolds, 696 F.3d at 1216-17. The discomforting image is clearly aimed at shocking the viewer or generating fear at the
                                 prospect of experiencing the condition in the image.
FDA Description: The
                          The warning fails to advance FDA’s asserted interest in a manner no more extensive than necessary.
“image depict[s] a
closeup of the face of a  • The selected image does not effectively convey the health information FDA asserts. The image on its own, without the
man (aged 65 years or        accompanying text, simply shows a man with one eye differently colored than the other. There is no reason for a
older) who has a cataract    consumer to know that the depicted eye-color variation represents “a large cataract.” FDA’s June 2016 study (p. 143)
caused by cigarette          confirms this:
smoking. The man’s               o “[M]ost participants” found the image “unclear upon initial exposure; many had to be shown the larger image for clarity,” and “[a]
right pupil is covered by            large number could not glean any health consequences from the image.” The study thus classified the image as a “[h]igh confusion
a large cataract.” 85                image[]” that “received ‘low’ scores on both subject and message clarity.” Id. at 156.
Fed. Reg. at 15,683.
                          • The warning states that smoking “causes” cataracts, despite an FDA study finding that consumers react negatively to that
                             kind of definitive phrasing. July 2015 Study Rpt. 52.
                             •   Participants ranked the warning’s text as significantly less believable and factual than the generic TCA warning
                                 statements. See April 2018 Quantitative Study Rpt. 3-9 (70), 3-12 (73). The text did not show statistically significant
                                 improvements in informativeness or the “thinking about risks” measure. Id. at 3-9 (70) & tbl.3-5, 3-11 (72) & tbl.3-6.
                             •   Participants deemed the graphic warning significantly less factual than the Surgeon General’s warnings. May 2019 Study
                                 Rpt. 3-6 (102).
                             The warning is misleading.
                             •   The warning misleads consumers about the relative, smoking-attributable risks because it: 1) suggests to consumers that
                                 their risk of exposure to smoking-attributable cataracts and blindness is the same as or greater than their risk of other,
                                 more-prevalent smoking-related conditions that other warnings depict, such as COPD, see Altria Cmt. tbl.1; 2) emphasizes
                                 a chronic, non-fatal condition, while FDA omits from the warnings other conditions with high mortality rates, see id. fig.8;
                                 and 3) emphasizes an outcome—blindness—that occurs in only a small minority of cases of cataracts.
                             •   The warning does not accurately depict the warned-against risk. The vast majority of cataracts are undetectable by the
                                 unaided human eye. Ex. H to RAI Servs. Cmt., Davidorf Decl. ¶¶ 7-8.



                                                                                A-11
